ASSET PURCHASE AGREEMENT



 

dated



 

January 26, 2006



by and among



 

FCNH, Inc.,



Steiner Leisure Limited,



Utah College of Massage Therapy, Inc. and



Norman Cohn



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page



ARTICLE I

   

PURCHASE AND SALE OF ASSETS; CLOSING; CERTAIN OBLIGATIONS, ETC.

1.1

Acknowledgment

1

1.2

Purchase and Sale

1

1.3

Excluded Assets

3

1.4

Assumed Liabilities

3

1.5

Excluded Liabilities

4

1.6

Initial Purchase Price

5

1.7

2005 EBITDA Calculation

6

1.8

2006 Net Income Calculation

7

1.9

Certain Post Closing Payments

8

1.10

[INTENTIONALLY LEFT BLANK]

10

1.11

Allocation of Purchase Price

10

1.12

Closing Deliveries

10

1.13

Closing

11

1.14

Adjustment, Etc.

11

1.15

Certain Fees

11

1.16

Liability of Seller Parties

11

1.17

Delivery of Cash Generally

11

1.18

Escrow Accounts, Generally

12

     

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1

Organization

12

2.2

Qualification

12

2.3

Charter Documents and Records; No Violation

12

2.4

No Conflicts or Litigation

12

2.5

Consents

13

2.6

Authorization and Enforceability

13

2.7

No Defaults

13

2.8

No Subsidiaries

14

2.9

Capital Stock of Seller

14

2.10

Predecessor Status; etc.

14

2.11

Related Party Agreements

14

2.12

Litigation, Etc.

14

2.13

Disclosure

15

2.14

Compliance With Laws

15

2.15

Educational Approvals

15

2.16

Environmental Matters

22

2.17

Liabilities and Obligations

23

2.18

Receivables and Inventories

24

2.19

Real Properties

24

2.20

Other Tangible Assets

25

2.21

Proprietary Rights

26

2.22

Relations With Governments, Etc.

26

2.23

Commitments

26

2.24

[INTENTIONALLY OMMITTED

28

2.25

Insurance

28

2.26

Employee Matters

28

2.27

Taxes

30

2.28

Government Contracts

32

2.29

Absence of Changes

32

2.30

Liens

33

2.31

Indebtedness

33

2.32

Financial Statements

33

2.33

Going Concern

33

2.34

Purchases Assets

33

2.35

Bank Relationships; Power of Attorney

34

2.36

Control of Related Business

34

2.37

No Commissions

34

     

ARTICLE III

REPRESENTATION AND WARRANTIES OF BUYER

3.1

Organization; Power

34

3.2

Authorization and Enforceability

34

3.3

No Conflicts or Litigation

35

3.4

No Commissions

35

3.5

[INTENTIONALLY LEFT BLANK]

35

3.6

Capital Resources

35

3.7

Consents

35

3.8

Educational Approvals

36

3.9

Buyer Financial Statements

36

3.10

Regulatory Matters

36

3.11

Approvals

37

     

ARTICLE IV

COVENANTS EXTENDING TO THE CLOSING

4.1

Access and Cooperation; Due Diligence

37

4.2

Conduct of Business Pending the Closing

37

4.3

Prohibited Activities

38

4.4

No Shop

40

4.5

Notice to Bargaining Agents

40

4.6

Notification of Certain Matters

40

4.7

Supplemental Information

40

4.8

Tax Returns

41

4.9

Business Relations

41

4.10

Reasonable Efforts

42

4.11

Required Government Approvals

42

4.12

Preserve Accuracy of Representations and Warranties

42

4.13

Removal of Liens

42

4.14

Leases

42

4.15

Department of Commerce

42

4.16

Retention Bonuses

43

4.17

Closing Financials

43

4.18

Data Room

43

     

ARTICLE V

CONDITIONS TO THE OBLIGATIONS OF BUYER

5.1

Conditions to the Obligations of Buyer

43

5.2

Conditions to Obligations of the Seller Parties

46

     

ARTICLE VI

COVENANTS FOLLOWING THE CLOSING

6.1

Purchase Price Adjustment

47

6.2

Control Over Purchased Assets

47

6.3

Preparation and Filing of Tax Return

47

6.4

Employee Benefits

47

6.5

Dissolution

47

     

ARTICLE VII

INDEMNIFICATION

7.1

Survival of Representation and Warranties

47

7.2

Indemnification of Buyer Indemnified Parties

48

7.3

Indemnification of Seller Indemnified Parties

48

7.4

Conditions of Indemnification

48

7.5

Exclusive Remedy

51

7.6

Limitations on Indemnification

51

7.7

Set-off

51

 

ARTICLE VIII [INTENTIONALLY LEFT BLANK]

     

ARTICLE IX

   

DEFINITIONS AND DEFINITIONAL PROVISIONS

9.1

Defined Terms

52

9.2

Other Defined Terms

67

9.3

Other Definitional Provisions

67

     

ARTICLE X

CONFIDENTIALITY

10.1

Treatment of Confidential Information

68

     

ARTICLE XI

TERMINATION AND EXPENSES

11.1

Termination of This Agreement

68

11.2

Expenses

69

11.3

Liabilities in Event of Termination

69

11.4

Public Announcement

69

11.5

Notices

69

11.6

Governing Law; Forum; Etc.

70

11.7

Binding Effect; Assignment; Third-Party Beneficiaries

71

11.8

Entire Agreement

71

11.9

Further Assurances

71

11.10

Amendments

71

11.11

Waivers

72

11.12

Headings; Counterparts

72

11.13

Severability

72

11.14

Rights and Remedies

72

 

ASSET PURCHASE AGREEMENT



 

 

THIS ASSET PURCHASE AGREEMENT, dated as of January 26, 2006 (this "Agreement"),
is made by and among FCNH, Inc., a Florida corporation ("Buyer"), Steiner
Leisure Limited, a Bahamas international business company, but only with respect
to Section 1.6(a), below ("SLL"), Utah College of Massage Therapy, Inc., a "Utah
corporation ("Seller"), and Norman Cohn, an individual ("Shareholder" and,
together with Seller, individually, a "Seller Party" and, collectively, the
"Seller Parties"). Each of the foregoing parties is referred to sometimes
herein, individually, as a "Party" and, collectively, as the "Parties."
Definitions of capitalized terms are set forth in Article IX, below.



WHEREAS, Seller is engaged in the business of providing certain educational
services and products through schools currently operating and located in
Arizona, Colorado, Nevada and Utah at the locations described in Schedule R-1;



WHEREAS, Shareholder owns all of the issued and outstanding Capital Stock of
Seller and, therefore, will benefit from the transactions described herein and,
accordingly, is willing to undertake the obligations of Shareholder described
herein; 



WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, substantially all of the assets and liabilities of Seller pursuant to the
terms set forth herein; and



NOW, THEREFORE, in consideration of the foregoing premises and the covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties agree as follows:





PURCHASE AND SALE OF ASSETS; CLOSING; CERTAIN OBLIGATIONS, ETC.

    Acknowledgment

    . Each of the Parties acknowledges that the statement or statements, as the
    case may be, with respect to such Party contained in the recitals above are
    accurate.

    Purchase and Sale

    . On the terms and subject to the conditions set forth herein, on the
    Closing Date, Seller shall sell, transfer, assign, convey and deliver to
    Buyer all of the right, title and interest of Seller in and to all of the
    tangible and intangible assets and properties of every kind and description
    owned by Seller or in which Seller has an interest as of the Closing Date,
    wherever located, other than those assets referenced in Section 1.3, below
    (the "Purchased Assets") and Buyer shall purchase, acquire and accept the
    Purchased Assets from Seller. Schedule 1.2 identifies all of the machinery,
    equipment, vehicles, furniture and other personal property owned by Seller
    or used by Seller in the operation of its business and having a fair market
    value of one thousand dollars ($1,000.00) or more. The Purchased Assets
    shall include:

    All of the assets reflected on the Current Balance Sheet, except those
    disposed of or converted into cash after the Current Balance Sheet Date, in
    the ordinary course of business consistent with past practice, including,
    without limitation, accounts receivable and notes receivable;
    
    All Cash on Hand, investments and investment accounts; drafts; and trade,
    accounts and notes receivable;
    
    All inventories, including raw materials, supplies, work-in-process,
    finished goods, goods on consignment and other materials included in the
    inventories of Seller (the "Inventories") as of the Closing Date;
    
    
    
    All of the rights under the Governmental Approvals then held by Seller which
    by their respective terms may be assigned by Seller;
    
    
    
    All machinery, equipment, furniture, fixtures, vehicles, office equipment
    and other personal property owned or used by Seller or connected with its
    business, including all of the personal property listed or referred to in
    Schedule 1.2;
    
    
    
    All trademarks, trade names, domain names, programming and code data and
    similar information for all web sites and computer systems, customer and
    contact lists and other databases, servicemarks, copyrights and other
    intellectual property (and all goodwill associated therewith), registered or
    unregistered, and the applications for registration thereof and the foreign
    and domestic patents, patent rights and applications therefor and any
    Licenses relating to any of the foregoing;
    
    
    
    The rights of Seller under all agreements, contracts, mortgages, instruments
    and guarantees, including without limitation, the Covered Agreements;
    
    
    
    Lists of all students (including individuals who have enrolled, but not yet
    begun attending the Schools), suppliers and other vendors, correspondence
    and other document files, processes, computer software, manuals or business
    procedures, inventions, improvements, trade secrets, technical knowledge,
    know how and other proprietary or Confidential Information used in or
    relating to the business of Seller, including related procedures, files and
    manuals and all source and object codes and documentation related thereto;
    
    
    
    Seller's rights, claims, rights of offset or causes of action against third
    parties, including, without limitation, those (i) arising under warranties
    from vendors and others in connection with the assets, properties and
    business to be sold hereunder or (ii) relating to any of the Assumed
    Liabilities, but excluding any rights of offset with respect to liabilities
    which are not Assumed Liabilities;
    
    
    
    All books and records (including all data and other Information stored on
    discs, tapes or other media) of Seller relating to any of its assets,
    properties, business and operations (the "Books and Records"); provided
    that, prior to and for a period of (i) three (3) years after the Closing, or
    (ii) for as long as Buyer still possesses the particular Book or Record,
    whichever period is longer, Seller shall have access to the Books and
    Records at reasonable times, and may, at Seller's expense, make copies of
    the Books and Records relating to periods prior to the Closing Date, other
    than Information relating to individual students which is not needed to
    defend a claim by a student, in each case solely for the personal use of
    Shareholder and not for use in competition with Buyer or any Affiliate of
    Buyer; and
    
    
    
    Each of Seller's interest in and to all telephone, telex and facsimile
    numbers and telephone and other directory listings utilized in connection
    with its business;

    At Closing, all of the interests of Seller in the Purchased Assets shall be
    transferred by Seller to Buyer free and clear of any and all Liens and shall
    be transferred subject only to the liabilities to be specifically assumed by
    Buyer pursuant to Section 1.4, below.

    Excluded Assets

    . Notwithstanding the provisions of Section 1.2, above, the Purchased Assets
    shall not include the following (herein referred to as the "Excluded
    Assets"): All of Seller's corporate minute books, stock transfer books, the
    corporate seal or the Returns, financial statements and work papers,
    provided that Buyer shall be provided with access to the foregoing items at
    reasonable times, and may make copies of such items at Buyer's expense.

    

    Assumed Liabilities

    . On and after the Closing Date, Buyer shall assume and discharge the
    following obligations as of the Closing Date (as determined, where
    applicable, pursuant to the Closing Date Balance Sheet) unless otherwise
    indicated and liabilities of Seller in accordance with their respective
    terms and subject to the respective conditions thereof:

    All ordinary course liabilities not more than ninety (90) days old (based on
    invoice date);
    
    
    
    All liabilities related to (i) all unearned revenue with respect to advance
    payments for student tuition at Seller, (ii) all gift certificate
    liabilities as reflected on Schedule 2.27(k), (iii) unearned student
    laboratory fees and (iv) unpaid student refunds in each case to the extent
    reflected in the Closing Date Balance Sheet;
    
    
    
    All liabilities related to unearned tuition as to which no cash has been
    received, but as to which a realizable receivable included in the Purchased
    Assets has been recorded;
    
    All liabilities and obligations existing under agreements and commitments
    listed on Schedule 1.4 for periods commencing on the Closing Date.
    
    
    
    All liabilities and obligations existing pursuant to the (i) Real Property
    Leases and (ii) personal property leases set forth on Schedules 2.19 and
    2.20, in each case, for periods commencing on the Closing Date;
    
    
    
    Seller's obligations to provide services to students enrolled with Seller,
    subject to the terms of the respective enrollment agreements with such
    students;
    
    
    
    All accrued employee vacation obligations of Seller incurred consistent with
    Seller's written policies and recorded in accordance with GAAP (including
    any amount required to be paid by Seller pursuant to applicable law);
    
    
    
    All liabilities incurred, arising from or out of, in connection with or as a
    result of the operation of the business or the ownership, use or operation
    of the Purchased Assets by or on behalf of Buyer that arise out of events
    occurring after the Closing Date; and
    
    
    
    With respect to the promissory note reflected on the trial balance of Seller
    in account numbers 23000 (current portion long term debt), 28031 (Notes Pay
    - Zions Credit Co. 3) and 28032 (Notes Pay - Zions Credit Co. 4) Buyer shall
    assume one-half (1/2) of the principal obligations thereunder as of the
    Closing Date and Buyer acknowledges that the Liens related to such assumed
    liabilities shall remain in place with respect to the pertinent assets of
    UCMT.

    The foregoing liabilities and obligations to be assumed by Buyer hereunder
    (excluding any Excluded Liabilities) are referred to herein as the "Assumed
    Liabilities."

    

    Excluded Liabilities

    . Except as expressly assumed by Buyer pursuant to Section 1.4, above, Buyer
    shall not assume or be obligated to pay, perform or otherwise discharge any
    liability or obligation of Seller, direct or indirect, known or unknown,
    absolute or contingent, whether or not relating to or arising from the
    Purchased Assets or any rights transferred by Seller to Buyer pursuant to
    the provisions hereof, (all such liabilities or obligations not being
    assumed being herein called the "Excluded Liabilities"), and, among others,
    the following shall be Excluded Liabilities for the purposes of this
    Agreement:

    

    Any liabilities of Seller in respect of Taxes of the Seller Parties for any
    period, including, but not limited to, any sales and use Taxes related to
    the Seller's acquisition or use of the Purchased Assets;
    
    
    
    Any liabilities in respect of Taxes applicable to the Purchased Assets for
    all periods or activities of Seller ending on or before the Closing Date,
    regardless of when assessed, payable or paid and including any interest or
    penalties thereon other than as provided in Section 4.8, below;
    
    
    
    Any intercompany payables and other liabilities or obligations of Seller to
    any of its Affiliates;
    
    
    
    Any costs and expenses incurred by the Seller Parties incident to the
    negotiation and preparation of this Agreement and their performance and
    compliance with the agreements and conditions contained herein;
    
    
    
    Any liabilities or obligations in respect of any Excluded Assets;
    
    
    
    All liabilities and obligations arising from or in connection with any
    tortious conduct or purported tortious conduct of Seller or any
    representative of Seller or any agreement or arrangement or purported
    agreement or arrangement entered into by or on behalf of Seller other than
    in the ordinary course of Seller's business;
    
    
    
    All liabilities and obligations under any Employee Benefit Plan, Employment
    Agreement or any other arrangement relating to employee or consultant
    compensation, including, but not limited to, the performance participation
    plan and retention bonus plan of Seller;
    
    
    
    Any debts, liabilities or obligations of Seller related to or arising out of
    or in connection with, or as a result of Seller's ownership, use or
    operation of any of the Purchased Assets or the conduct of Seller's business
    and operations on or prior to the Closing Date (including any debts,
    liabilities or obligations imposed by the DOE or other Educational Agencies
    and including all liabilities and obligations pursuant to the Real Property
    Leases applicable to periods prior to the Closing Date) even if the claim
    therefor is made after the date hereof;
    
    
    
    Any payroll or similar obligations of Seller for any period prior to the
    Closing Date; and
    
    
    
    Obligations under any loans from any financial institutions or otherwise.

    

    Initial Purchase Price

    . As consideration for its purchase of the Purchased Assets, and subject to
    adjustment as provided below, in addition to Buyer's assumption of the
    Assumed Liabilities, Buyer shall pay at the Closing to, or on behalf of, the
    Seller Parties, as the case may be, the sum of twenty-eight million dollars
    ($28,000,000) with respect to the Purchased Assets on the terms described
    below in this Article I(the "Purchase Price").

    

    SLL shall cause Buyer to deliver to Seller at the Closing the sum of twenty
    three million, eight hundred thousand dollars ($23,800,000) in cash via wire
    transfer of funds.
    
    Buyer shall deliver at the Closing to SunTrust Bank, as escrow agent (the
    "Escrow Agent"), to be held pursuant to the terms of the escrow agreement in
    a form to be agreed to by the Parties (the "Escrow Agreement"), an aggregate
    of four million, two hundred thousand dollars ($4,200,000) in cash via wire
    transfer of funds which are to be held in the an escrow account through the
    date that is the day before the first anniversary of the Closing Date to
    provide funds to be paid as indemnification to Buyer as provided in Section
    7.2 (the "Indemnity Escrow Account"), below, pursuant to the procedures set
    forth in the Escrow Agreement. All amounts paid to Parties under the Escrow
    Agreement shall be accompanied by the interest applicable to such amounts
    pursuant to that agreement.
    
    
    
    Buyer shall deliver to Shareholder after the Closing Date a sum of up to
    three hundred thousand dollars ($300,000) to compensate for the increased
    tax obligations to Shareholder resulting from the transaction described
    herein being in the form of a purchase of assets rather than a purchase of
    equity pursuant to the procedure described in this Section 1.6(c). Within
    ninety (90) days after the Closing Date, Shareholder's tax advisor shall
    deliver to Buyer's tax advisor a report setting forth the amount of the
    payment proposed to be made to Shareholder under this Section 1.6(c),
    including a reasonably detailed description of the basis therefor (the "Tax
    Report"). Within thirty (30) days after the date of delivery (as determined
    pursuant to Section 11.5, below) to Buyer's tax advisor of the Tax Report,
    Buyer's tax advisor may propose any adjustments to the Tax Report which
    Buyer's tax advisor reasonably deems to be appropriate. The Parties shall
    request that Shareholder's tax advisor and Buyer's tax advisor cooperate and
    act promptly and in good faith for the purpose of resolving any proposed
    adjustments. If any disagreement between Buyer's tax advisor and
    Shareholder's tax advisor relating to the aforesaid determination is not
    resolved within thirty (30) days after the expiration of the aforesaid
    thirty (30) day period, a tax advisory firm mutually acceptable to Buyer and
    Shareholder with no prior relationship with Buyer or its Affiliates or
    Shareholder or its Affiliates (the "Tax Firm") shall be promptly engaged to
    render, within the next thirty (30) days, a report regarding the issue or
    issues in dispute, and such report shall be binding on the Parties. Buyer
    shall pay to Shareholder the amount required to be paid under this Section
    1.6(c) within five (5) business days of the determination of such amount
    pursuant to this Section 1.6(c). Buyer shall pay the fees and expenses of
    Buyer's tax advisor incurred in connection with its services pursuant to
    this Section 1.6(c), and one-half of the fees and expenses of the Tax Firm
    incurred in connection with its services pursuant to this Section 1.6(c).
    Shareholder shall pay the fees and expenses of Shareholder's tax advisor
    incurred in connection with its services pursuant to this Section 1.6(c),
    and one-half of the fees and expenses of the Tax Firm incurred in connection
    with its services pursuant to this Section 1.6(c)

    2005 EBITDA Calculation.

    

    If the 2005 EBITDA is less than the Projected EBITDA, as determined pursuant
    to this Section 1.7, then, as reflected in Section 5.1(y), below, Buyer
    shall not be obligated to consummate the transactions contemplated hereby.
    
    
    
    As promptly as practicable after December 31, 2005, Buyer shall cause the
    2005 EBITDA to be determined by an outside independent public accounting
    firm reasonably selected by Buyer ("Buyer's Accountant") (the period through
    the date of such determination is referred to herein as the "Review
    Period"), based upon financial statements prepared by Seller in accordance
    with GAAP and audited by Buyer's Accountant. Buyer shall use commercially
    reasonable efforts to cause Buyer's Accountant to commence work within five
    (5) days after receipt of the financial statements prepared by Seller
    pursuant to the preceding sentence. Buyer shall further use commercially
    reasonable efforts to cause such work by Buyer's Accountant to be completed
    on an expedited basis as soon as practicable; provided that if there are any
    additional fees and/or, as the case may be, expenses that result from
    expedited services by Buyer's Accountant, Seller shall pay to Buyer an
    amount equal to one-half of such additional fees and/or expenses within five
    (5) business days after delivery to Seller of reasonable evidence thereof.
    If the Closing fails to occur, Buyer will allow Seller access to the results
    of the audit performed hereunder by Buyer's Accountant. The Seller Parties
    shall provide to Buyer and Buyer's Accountant all Information relating to
    the operation of Seller in 2005, prior to the Closing Date, reasonably
    requested by Buyer in connection with the determination of the 2005 EBITDA.
    As soon as practicable, Buyer's Accountant shall issue a preliminary report
    on its determination (the "2005 EBITDA Report") and shall make its audit
    work papers thereon and its preliminary report available to an independent
    public accounting firm reasonably selected by Seller ("Seller's Accountant")
    for its review. Within thirty (30) days after the date of delivery (as
    determined pursuant to Section 11.5, below) to Seller's Accountant of the
    2005 EBITDA Report, the Seller's Accountant may propose any adjustments to
    the 2005 EBITDA Report which Seller's Accountant reasonably deems to be
    appropriate. The Parties shall request that Seller's Accountant and Buyer's
    Accountant cooperate and act promptly and in good faith for the purpose of
    resolving any proposed adjustments. Upon the Parties' agreeing as to any
    necessary adjustments to the 2005 EBITDA Report, Buyer will cause such
    adjustments to be recorded, and Buyer's Accountant shall issue its report as
    to the aforesaid determinations, as adjusted, if so agreed (the "Adjusted
    EBITDA Report"). If any disagreement between Buyer's Accountant and Seller's
    Accountant relating to the aforesaid determinations is not resolved by Buyer
    and Seller within thirty (30) days after the expiration of the Review
    Period, an independent public accounting firm mutually acceptable to Buyer
    and Seller with no prior relationship with Buyer or its Affiliates or Seller
    or its Affiliates (the "Third Firm") shall be promptly engaged to render,
    within the next thirty (30) days, a report regarding the issue or issues in
    dispute, and such report shall be binding on the Parties. Buyer's Accountant
    shall promptly thereafter issue its final report, as adjusted, if necessary,
    in accordance with the determination of the Third Firm, provided that if
    Buyer's Accountant determines it to be appropriate, its report may be
    qualified by indicating that certain matters are presented according to the
    determination of the Third Firm (the "Final EBITDA Report"). Buyer shall pay
    the fees and expenses of Buyer's Accountant incurred in connection with its
    services pursuant to this Section 1.7(b), and one-half of the fees and
    expenses of the Third Firm incurred in connection with its services pursuant
    to this Section 1.7(b). Seller shall pay the fees and expenses of Seller's
    Accountant incurred in connection with its services pursuant to this Section
    1.7(b), and one-half of the fees and expenses of the Third Firm incurred in
    connection with its services pursuant to this Section 1.7(b).

    2006 Net Income Calculation.

    In the event that the 2006 Net Income is equal to or exceeds five million,
    five hundred thirteen thousand four hundred eighty-six dollars ($5,513,486),
    then, Buyer shall pay to Seller the sum of four million dollars ($4,000,000)
    in cash via wire transfer to Seller within ten (10) business days after the
    date of delivery (as determined pursuant to Section 11.5, below) of the last
    to occur of the 2006 Net Income Report, the Adjusted 2006 Net Income Report
    and the Final 2006 Net Income Report, as the case may be.
    
    As promptly as practicable after December 31, 2006, Buyer shall cause the
    2006 Net Income to be determined by Buyer's Accountant in accordance with
    GAAP, based upon financial statements prepared by Buyer and audited by
    Buyer's Accountant (the 2006 Calendar Year is referred to herein as the
    "2006 Review Period"), Buyer's Accountant shall issue a preliminary report
    on its determination (the "2006 Net Income Report") and shall make its audit
    work papers thereon and its preliminary report available to Seller's
    Accountant for its review. Within thirty (30) days after the date of
    delivery (as determined pursuant to Section 11.5, below) to Seller's
    Accountant of the 2006 Net Income Report, Seller's Accountant may propose
    any adjustments to the 2006 Net Income Report which Seller reasonably deems
    to be appropriate. The Parties shall request that Seller's Accountant and
    Buyer's Accountant cooperate and act promptly and in good faith for the
    purpose of resolving any proposed adjustments. Upon the Parties' agreeing as
    to any necessary adjustments to the 2006 Net Income Report, Buyer will cause
    such adjustments to be recorded, and Buyer's Accountant shall issue its
    report as to the aforesaid Net Income determination, as adjusted, if so
    agreed (the "Adjusted 2006 Report"). If any disagreement between Buyer's
    Accountant and Seller's Accountant relating to the aforesaid Net Income
    determination is not resolved by Buyer and Seller within thirty (30) days
    after the expiration of the 2006 Review Period, an independent public
    accounting firm mutually acceptable to Buyer and Seller with no prior
    relationship with Buyer or its Affiliates or Seller and its Affiliates (the
    "2006 Third Firm") shall be promptly engaged by Buyer to render, within the
    next thirty (30) days, a report regarding the issue or issues in dispute,
    and such report shall be binding on the Parties. Buyer's Accountant shall
    promptly thereafter issue its final report, as adjusted, if necessary, in
    accordance with the determination of the 2006 Third Firm, provided that if
    Buyer's Accountant determines it to be appropriate, its report may be
    qualified by indicating that certain matters are presented according to the
    determination of the 2006 Third Firm (the "Final 2006 Net Income Report").
    Buyer shall pay the fees and expenses of Buyer's Accountant incurred in
    connection with its services pursuant to this Section 1.8(b), and one-half
    of the fees and expenses of the 2006 Third Firm incurred in connection with
    its services pursuant to this Section 1.8(b). Seller shall pay the fees and
    expenses of Seller's Accountant incurred in connection with its services
    pursuant to this Section 1.8(b), and one-half of the fees and expenses of
    the 2006 Third Firm incurred in connection with its services pursuant to
    this Section 1.8(b).
    
    In connection with the determinations to be made under this Section 1.8:
    
    Buyer shall conduct the operations of the Purchased Assets in substantial
    compliance with the budget reflected in Schedule 1.8, provided that Buyer
    retains the right, in its sole discretion, to take or refuse to take any
    action if the Board of Directors of Buyer reasonably determines in good
    faith that the approval of such action would breach the directors' fiduciary
    duties to Buyer and its stockholders;
    
    At least until December 31, 2006, provided he remains employed by Buyer or
    one of its Affiliates, Shareholder shall retain authority to manage the
    Schools and BWM; and
    
    Buyer shall not take any action that is unreasonable from a business
    perspective that could reasonably be expected to materially decrease 2006
    Net Income; provided, however, that Buyer retains the right, in its sole
    discretion, to refuse to enter into any agreement, understanding or
    arrangement that might or would lead to increased 2006 Net Income if the
    Board of Directors of Buyer reasonably determines in good faith that the
    approval of such action would breach the directors' fiduciary duties to
    Buyer and its stockholders.

 1. Certain Post Closing Payments.

    The Purchase Price shall be subject to adjustment after the Closing pursuant
    to the procedures specified in this Section 1.9.
    
    As soon as practicable after the Closing Date, Buyer shall prepare in
    accordance with GAAP, have audited by Buyer's Accountant and deliver to
    Seller a balance sheet of Seller as of the Closing Date (the "Closing Date
    Balance Sheet"), together with all documentation reasonably required by
    Buyer to support that balance sheet. Seller shall review the Closing Date
    Balance Sheet and inform Buyer within thirty (30) days after the delivery
    thereof to Seller (the "CDBS Review Period") whether Seller disagrees with
    the Closing Date Balance Sheet. The Parties shall cooperate in good faith
    for the purpose of resolving any disagreement between Buyer and Seller with
    respect to the Closing Date Balance Sheet. If any such disagreement between
    Buyer and Seller is not resolved within fifteen (15) days after the
    expiration of the CDBS Review Period, a Third Firm shall promptly be engaged
    to render within the next thirty (30) days, a report regarding the issue or
    issues in dispute and such report shall be binding on the Parties.
    
    As soon as practicable after the Closing Date, Buyer shall prepare, based on
    the Closing Date Balance Sheet and in accordance with GAAP, and deliver to
    Seller, an acid test ratio calculation (the "ATRC") as described in this
    Section 1.9(c) and deliver it to Seller, together with all documentation
    reasonably required by Seller to support the ATRC. The numerator of the ATRC
    shall be the sum of (i) cash and cash equivalents, (ii) marketable
    securities and (iii) accounts receivable (net of the allowance for doubtful
    accounts). The denominator of the ATRC shall be the sum of (i) the aggregate
    amount of all current liabilities, (ii) the aggregate amount of unearned
    deferred tuition revenue and (iii) the aggregate amount of gift certificate
    liability, except that the current portion of notes payable shall be
    excluded from the denominator of the ATRC.
    
    Seller shall review the ATRC and inform Buyer within thirty (30) days after
    the delivery thereof to Seller (the "ATRC Review Period") whether Seller
    disagrees with the ATRC. The Parties shall cooperate in good faith for the
    purpose of resolving any disagreement between Buyer and Seller with respect
    to the ATRC. If any such disagreement between Buyer and Seller is not
    resolved within fifteen (15) days after the expiration of the ATRC Review
    Period, a Third Firm shall promptly be engaged to render within the next
    thirty (30) days, a report regarding the issue or issues in dispute and such
    report shall be binding on the Parties.
    
    As soon as practicable after the date that is one hundred fifty days (150)
    after the Closing Date, Buyer shall prepare and deliver to Seller a
    statement of free cash flows for the three month period commencing on the
    day subsequent to the Closing Date (the "SFCF") together with all
    documentation reasonably required by Seller to support the SFCF . The SFCF
    shall be calculated in accordance with GAAP based on the net cash flows
    provided by, or used in, the operations of Seller for that period, plus
    capital expenditures for such period. Seller shall review the SFCF and
    inform Buyer within thirty (30) days after the delivery thereof to Seller
    (the "SFCF Review Period") whether Seller disagrees with the SFCF. The
    Parties shall cooperate in good faith for the purpose of resolving any
    disagreement between Buyer and Seller with respect to the SFCF. If any such
    disagreement between Buyer and Seller is not resolved within fifteen (15)
    days after the expiration of the SFCF Review Period, a Third Firm shall
    promptly be engaged to render within the next thirty (30) days, a report
    regarding the issue or issues in dispute and such report shall be binding on
    the Parties.
    
    If the ATRC yields a ratio equal to 1:1, then:
    
    if the SFCF is positive or zero, no payments are required to be made by
    Buyer or Seller; or
    
    if the SFCF is negative, then Seller shall pay to Buyer an amount equal to
    such negative amount.
    
    If the ATRC yields a ratio less than 1:1, then:
    
    (i) Seller shall pay to Buyer an amount equal to such deficiency; and
    
    (ii) if the SFCF is negative, then Seller also shall pay to Buyer an amount
    equal to such SFCF deficiency; or
    
    (iii) if the SFCF is zero or positive, no additional payment shall be
    required.
    
    If the ATRC yields a ratio greater than 1:1, then:
    
    (i) if the SFCF is positive, Buyer shall pay to Seller the amount necessary
    so that the ATRC will yield a ratio equal to 1:1;
    
    (ii) if the SFCF is negative and if the negative amount of the SFCF is equal
    to the amount of the ATRC in excess of the ratio equal to 1:1, then no
    payments are required from Buyer or Seller;
    
    if the SFCF is negative and if the negative amount of the SFCF is greater
    than the amount of the excess of the ATRC above a ratio of 1:1, then Seller
    shall pay an amount equal to such difference to Buyer; and
    
    if the amount of the excess of the ATRC above a ratio equal to 1:1 is
    greater than the negative amount of the SFCF, then Buyer shall pay Seller an
    amount equal to such excess, minus such negative amount.
    
    Any payment to be made pursuant to this Section 1.9 shall be made, in cash
    via wire transfer of funds, within ten business days after agreement of the
    Parties as to such amount or the determination of the Third Firm, as the
    case may be, provided that Buyer shall have the option to require any
    payment due to Buyer under this Section 1.9 to be made immediately when due
    from the Indemnity Escrow Account in cash, by wire transfer of funds.
    Notwithstanding the foregoing, neither Buyer nor Seller shall be obligated
    to make any payment under this Section 1.9 unless the amount in question
    exceeds five thousand dollars ($5,000). In connection with accounting
    services under this Section 1.9, Buyer and Seller shall share equally in the
    fees and expenses of any Third Firm, Buyer shall pay the fees and expenses
    of Buyer's Accountant and Seller shall pay the fees and expenses of any
    accounting firm utilized by Seller. Any amounts required to be paid pursuant
    to this Section 1.9 shall bear interest from the Closing Date through the
    date such payment is made at the rate of four percent (4%) per annum.

    [INTENTIONALLY LEFT BLANK].

    Allocation of Purchase Price.

    The allocation of the Purchase Price among the Purchased Assets shall be
    finalized by mutual agreement of the Parties as soon as practicable after
    the Closing based on an appraisal by an independent appraiser retained by
    Buyer. Buyer and Seller each agree to file IRS Form 8594 (including an
    initial filing and any subsequent filings required to reflect any changes in
    the Purchase Price resulting from adjustments provided for herein), and all
    Returns, in accordance with that allocation schedule. Buyer, on the one
    hand, and the Seller Parties, on the other hand, agrees to provide the other
    promptly with any other Information required to complete the initial
    Form 8594 and any subsequent Form 8594 to be filed. The allocation of the
    consideration paid to the Seller Parties hereunder shall, in no event, limit
    the liability of the Seller Parties with respect to damages, liabilities or
    expenses incurred by the Buyer Indemnified Parties with respect to any
    breach of any representations, warranties, covenants or agreements made by
    the Seller Parties hereunder.

    

    Closing Deliveries

    . At the Closing,

    

        The Seller Parties will deliver to Buyer the various certificates,
        instruments and other documents specified in Section 5.1, below;
    
        
    
        The Seller Parties will deliver to Buyer the Closing Financials
        reflecting, among other things, the Cash on Hand to be delivered to
        Buyer at the Closing, including the bank account information and
        investment account information with respect thereto.
    
        
    
        Buyer will deliver to the Seller Parties the cash described in Section
        1.6(a) and Section 1.6(c), above, respectively, as indicated therein.
    
        
    
     a. Buyer will deliver to the Escrow Agent the cash described in Section
        1.6(b), above;
    
        
    
     b. Buyer will deliver to Seller the various certificates, instruments and
        documents referred to in Section 5.2, below.

    

    Closing. The closing of the transactions contemplated by this Agreement (the
    "Closing") shall take place on the first business day of the month after all
    conditions to Closing have been fulfilled as set forth in Article V, below,
    at such location and time as the Parties may mutually agree, (the "Closing
    Date").

    Adjustment, Etc. The following items shall be adjusted and shall be added to
    or deducted on a dollar for dollar basis from the Purchase Price, as the
    case may be: (i) utility charges; (ii) property Taxes for the 2006 tax year,
    as applicable; (iii) rent; (iv) fees paid for accreditation of the schools;
    and (v) any other items which are either prepaid by Seller or paid by Seller
    in arrears and which would unjustly benefit or burden a party if they were
    not adjusted as of the Closing. All adjustments referred to in this
    subsection shall be made on a per diem basis as of the close of business on
    the day preceding the Closing Date. If the amount of any item which is to be
    adjusted is not determinable at the time of the Closing, then the item shall
    be adjusted as soon as practicable after the amount of the item is
    determined.

    Certain Fees. Unless otherwise provided in this Article I, the fees and
    expenses of accountants and tax advisors for the Parties required as set
    forth above in this Article I shall be paid by the Party required to retain
    such accountant or tax advisor.

    Liability of Seller Parties. Shareholder agrees that it will be jointly and
    severally liable with each of the Seller Parties for all of the financial
    obligations of each of the Seller Parties under this Agreement.

    Delivery of Cash Generally. Unless otherwise provided by notice from the
    Seller Parties to Buyer, all cash to be delivered hereunder by Buyer to the
    Seller Parties shall be sent by wire transfer of funds to the account
    identified on Schedule 1.17. If only one account is so identified, it shall
    be the responsibility of each of the Seller Parties to allocate and deliver
    the funds to the appropriate Seller Party. Unless otherwise provided by
    notice from Buyer to the Seller Parties and the Escrow Agent, all cash to be
    delivered hereunder to Buyer from the Seller Parties or the Escrow Agent
    shall be sent by wire transfer of funds to the account identified on
    Schedule 1.17.

    Escrow Accounts, Generally. With respect to the escrow accounts described
    above in this Article I, (a) the Parties shall execute all documents and
    take all other actions under the Escrow Agreement in order to effectuate the
    payments from such escrow accounts promptly in accordance with the terms of
    this Article I and (b) Buyer shall be responsible for the fees and expenses
    of the Escrow Agent.



REPRESENTATIONS AND WARRANTIES 

WITH RESPECT TO THE SELLER PARTIES



Each of the Seller Parties, jointly and severally, represents and warrants to
Buyer that all of the representations and warranties in this Article II are
true, correct and complete as of the date of this Agreement and will be true,
correct and complete as of the Closing Date subject to such exceptions as are
disclosed in the disclosure schedule of the Seller Parties (the "Seller
Disclosure Schedule") delivered to Buyer in connection with this Agreement as of
the date of this Agreement and as of the Closing Date as a part of the
Disclosure Letter and incorporated herein by reference and made a part hereof.
The Seller Disclosure Schedule shall be arranged in paragraphs corresponding to
the lettered and numbered sections and paragraphs of this Article II.



Organization

. Seller (a) is a corporation duly organized, validly existing and in good
standing under the laws of Utah, (b) has all requisite corporate power and
authority under those laws and its Charter Documents to own or lease and to
operate its properties and to carry on its business as now conducted and (c) is
duly qualified and in good standing as a foreign corporation in all
jurisdictions in which it owns or leases property or in which the carrying on of
its business as now conducted so requires in which the failure to be so
qualified would reasonably be expected to have a Seller Material Adverse Effect.



Qualification

. Schedule 2.2 lists all the jurisdictions in which Seller is authorized or
qualified to own or lease and to operate its properties or to carry on its
business as now conducted, and Seller does not own, lease or operate any
properties, or carry on its business, in any jurisdiction not listed in
Schedule 2.2.



Charter Documents and Records; No Violation

. Seller has caused true, complete and correct copies of all of its Charter
Documents, each as in effect on the date hereof, and the minute books of Seller
to be delivered to Buyer through the Data Room. No breach or violation of any
Charter Document of Seller has occurred.



No Conflicts or Litigation

. The execution, delivery and performance in accordance with their respective
terms by the Seller Parties of this Agreement and the other Transaction
Documents to which the Seller Parties are parties do not and will not (a) except
as set forth on Schedule 2.4, violate any Governmental Requirement or any
Governmental Approval issued to a Seller Party, (b) conflict with, result in a
breach of or constitute a default under any of the Charter Documents of Seller,
(c) except as set forth on Schedule 2.4, conflict with, cause to be void or
voidable, result in a breach of, constitute a default under or accelerate or
permit the acceleration of the performance required by the Seller Parties under
any agreement or instrument to which a Seller Party is a party or by which a
Seller Party is bound, (d) result in the creation of any Lien upon any of the
assets of the Seller Parties under any such agreement or instrument or (e)
terminate or give any party thereto the right to terminate any such agreement or
instrument. No Litigation is pending or, to the Knowledge of the Seller Parties,
threatened to which any of the Seller Parties are or may become a party which
(a) questions or involves the validity or enforceability of any of the
obligations of Seller Parties under any Transaction Document, (b) seeks (or
reasonably may be expected to seek) (i) to prevent or delay the consummation by
any Seller Party of the transactions contemplated by this Agreement to be
consummated by such Seller Party or (ii) damages in connection with any
consummation by any of the Seller Parties of the transactions contemplated by
this Agreement or (c) could restrict in any manner the ability of the Seller
Parties to transfer any of the Purchased Assets to Buyer free of any Liens.



Consents

. Except as set forth in Schedule 2.5, no consent, approval, exemption or
authorization is required to be obtained from, no notice is required to be given
to and no filing is required to be made with any Governmental Authority by
Seller (a) in order to authorize or permit the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents or (b) under
or pursuant to any Governmental Approval held by or issued to Seller (including,
without limitation, educational, environmental, health, safety and operating
Licenses) by reason of this Agreement or any of the other Transaction Documents
or the consummation of the transactions contemplated hereby or thereby.

Authorization and Enforceability. 

Shareholder has the legal capacity to execute and deliver this Agreement and
each other Transaction Document to which Shareholder is a party and to perform
Shareholder's obligations under this Agreement and under all such Transaction
Documents. The execution, delivery and performance by Seller of this Agreement
and each other Transaction Document to which Seller is a party, and the
effectuation of the transactions contemplated hereby and thereby, are within its
corporate power under its Charter Documents and the Governmental Requirements of
its Organization State applicable to corporate acts in general and have been
duly authorized by all corporate proceedings, including actions permitted to be
taken in lieu of proceedings, required under its Charter Documents and the
applicable Governmental Requirements of its Organization State applicable to
corporate acts in general.



This Agreement has been, and each of the other Transaction Documents to which
Seller is a party, when executed and delivered to the other parties thereto,
will have been, duly executed and delivered by it and is, or when so executed
and delivered will be, its legal, valid and binding obligation, enforceable
against Seller in accordance with its terms, except as that enforceability may
be (i) limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors' rights
generally and (ii) subject to general principles of equity (regardless of
whether that enforceability is considered in a proceeding in equity or at law).



No Defaults

. No condition or state of facts exists, or, with the giving of notice or the
lapse of time or both, would exist, which (a) entitles any holder of any
outstanding Indebtedness, or any Guaranty not constituting Indebtedness, of the
Seller Parties, or a representative of that holder, to accelerate the maturity,
or require a mandatory prepayment, of that Indebtedness or Guaranty, or affords
that holder or its representative, or any beneficiary of that Guaranty, the
right to require the Seller Parties to redeem, purchase or otherwise acquire,
reacquire or repay any of that Indebtedness, or to perform that Guaranty in
whole or in part, (b) entitles any Person to obtain any Lien upon any properties
or assets constituting any part of the business of the Seller Parties (or upon
any revenues, income or profits of any of the Seller Parties therefrom) or (c)
constitutes a violation or breach of, or a default by the Seller Parties under,
any Material Agreement of the Seller Parties.



No Subsidiaries

. Seller does not own, of record or beneficially, directly or indirectly through
any Person, nor does Seller control, directly or indirectly through any Person
or otherwise, any Capital Stock or any option, warrant or right to acquire
Capital Stock of any Entity. 



Capital Stock of Seller

. Shareholder owns all of the Capital Stock of Seller and, except as set forth
in Schedule 2.9, is the only Person to have ever owned any equity interest of
any nature whatsoever in Seller. No Lien exists on any outstanding Capital Stock
of Seller. The authorized Capital Stock of Seller, and the only amounts of such
Capital Stock that have ever been issued are those set forth on Schedule 2.9
(the "Schedule 2.9 Equity"). There are no outstanding (a) securities or
instruments convertible into, or exercisable for any of the Capital Stock of
Seller or any other Person issued by Seller or to which Seller is a party; (b)
options, warrants, subscriptions or preemptive, conversion or other rights to
acquire Capital Stock of Seller; or (c) commitments, agreements or
understandings of any kind to which any of the Seller Parties is a party,
including employee benefit arrangements, relating to the issuance or repurchase
by Seller of any Capital Stock, any such securities or instruments convertible
into or exchangeable for Capital Stock of Seller, or any such rights, options,
warrants or subscriptions. No Person other than Shareholder has any right to
vote on any matter as to which the holders of Capital Stock of Seller have a
right to vote. All shares of the Schedule 2.9 Equity (a) have been duly
authorized and validly issued in accordance with the applicable Governmental
Requirements of the issuer's Organization State and Charter Documents and (b)
are fully paid and nonassessable. Seller has not issued or sold any of its
outstanding Capital Stock in breach or violation of (a) any applicable statutory
or contractual preemptive rights, or any other rights of any kind (including any
rights of first offer or refusal), of any Person or (b) the terms of any
options, warrants or rights to acquire its Capital Stock which then were
outstanding.



Predecessor Status; etc

. Schedule 2.10 lists all the legal and assumed names of all of the Predecessors
of Seller since its organization, including the names of any Entities from which
Seller previously acquired assets other than in the ordinary course of business.
Except as disclosed in Schedule 2.10, Seller has not been a Subsidiary or
division of another Entity.



Related Party Agreements

. Schedule 2.11 sets forth all Related Party Agreements in effect on the date
hereof.



Litigation, Etc. Except as disclosed in Schedule 2.12(a), there is no Litigation
pending or, to the Knowledge of the Seller Parties, threatened against either
Seller or the Schools. Except as disclosed in Schedule 2.12(a), Seller has not
received notice of any customer or other complaints to any Governmental
Authority, Educational Agency or to a "Better Business Bureau" or similar entity
pending or, to the Knowledge of the Seller Parties, threatened against either
Seller or the Schools. None of the Seller Parties has received notice of any
pending investigation by any Governmental Authority or Educational Agency
(excluding routine inspections) nor, to the Knowledge of the Seller Parties, is
any such investigation threatened. Schedule 2.12(b) sets forth a description of
all Litigation related matters as to which Seller has retained outside counsel,
independent auditors, accountants, tax advisors or other outside consultants
since January 1, 2001.

Disclosure

. The representations and warranties set forth in this Article II, as modified
by the Seller Disclosure Schedule, taken as a whole, do not contain any untrue
statement of a Material fact or omit to state a Material fact necessary in order
to make the statements therein not misleading.



Compliance With Laws

.



Governmental Approvals, etc. Except as disclosed in Schedule 2.14(a)(i) and
disregarding matters addressed in Section 2.15, below, (i) Seller possesses, or,
if required by the applicable Environmental Laws and Professional Codes, one or
more of its employees as required by those Environmental Laws and Professional
Codes possesses, all material necessary Governmental Approvals required for the
conduct of its business as presently conducted and (ii) Seller and such one or
more of its employees has, and is in compliance, in all material respects, all
Governmental Requirements, the terms and conditions of all Governmental
Approvals necessary for the ownership or lease and the operation of Seller's
properties (including all the facilities and sites it owns or holds under any
lease) and the carrying on of its business as presently conducted.
Schedule 2.14(a)(ii) discloses all the Governmental Approvals so possessed. All
the Governmental Approvals so listed are valid and in full force and effect and,
except as disclosed in Schedule 2.14(a)(ii), none of the Seller Parties has
received, nor to the Knowledge of the Seller Parties, has any employee of Seller
received, any written notice from any Governmental Authority of its intention
to, nor, to the Knowledge of the Seller Parties, is there any basis for a
Government Authority to cancel, terminate, suspend or not renew any of those
Governmental Approvals. Except as disclosed in Schedule 2.14(a)(ii), due to any
action or omission of Buyer following the Closing, none of the Governmental
Approvals will be cancelled, terminated, suspended or not renewed solely as a
result of the execution of this Agreement or the other Transaction Documents or
the consummation of the transactions contemplated hereby or thereby.



Compliance. Except as disclosed in Schedule 2.15(b): each of Seller and the
Predecessors, if any, has been and continues to be in compliance in all material
respects with all Governmental Requirements applicable to it or any of its
presently or, to the Knowledge of the Seller Parties, previously owned or
operated properties (including all the facilities and sites now or previously
owned or held by it under any lease), businesses or operations, including all
applicable Governmental Requirements under ERISA, Environmental Laws and
Professional Codes.



Educational Approvals. (a) Except as set forth on Schedule 2.15(a):

Seller and the Schools currently hold and, since January 1, 2001, have held all
educational approvals, licenses, permits, certifications, approvals, and other
governmental, regulatory, and Accreditation Authority authorizations
("Educational Approvals") required under all laws, rules, regulations, standards
and requirements of any entity, Accreditation Authority or organization, whether
governmental, government chartered, private or quasi-private, which engages in
granting or withholding Educational Approvals for private post secondary schools
in accordance with standards relating to the performance, operation, financial
condition and/or academic standards of such schools, or the provision of
financial assistance by and to such schools ("Educational Agencies"). Since
January 1, 2001, Seller and the Schools have complied in all material respects
with, and Seller and the Schools are in compliance in all material respects
with, the terms and conditions of all such Educational Approvals.

Since January 1, 2001, Seller and the Schools have complied in all material
respects with all applicable laws, rules, regulations, standards and
requirements of any Educational Agency or related to any Educational Approval.

Schedule 2.15(a)(iii) contains a complete listing and summary description of all
Educational Approvals in effect on, and since, January 1, 2001, the Educational
Agency that issued such Educational Approvals and the periods in which each
Educational Approval is or was in full force and effect and the period, if any,
when each was subject to any conditions, limitations or restrictions. Seller has
made available in the Data Room to Buyer complete and correct copies of all
Educational Approvals in effect on or since January 1, 2001.

Since January 1, 2001, Seller and the Schools have timely notified, and obtained
all required approvals from, all applicable Educational Agencies for each
substantive change in Seller or the Schools, including any addition of new
education programs or changes in ownership or control.

There are no proceedings pending to revoke, suspend, limit, condition, restrict
or withdraw any Educational Approval, and, to the Knowledge of the Seller
Parties, there are no facts, circumstances or omissions concerning Seller- or
the Schools that could result in such a proceeding.

Since January 1, 2001, neither Seller nor the Schools have received notice that
Seller or the Schools are in violation of any of the terms or conditions of any
Educational Approval or alleging the failure to hold or obtain any Educational
Approval. Neither Seller nor the Schools have received notice that any of the
Educational Approvals will not be renewed, and to the Knowledge of the Seller
Parties, there is no basis for nonrenewal. To the Knowledge of the Seller
Parties, there are no facts or circumstances concerning the operations or
management of the Schools prior to Closing that could result in the denial or
delay in issuance of any Educational Approval to be issued in connection with
the consummation of the transactions contemplated under this Agreement or that
could result in the imposition of a Material Restriction or Covered Restriction
on such Educational Approval.

Schedule 2.15(a)(vii) lists each program pursuant to which financial assistance
is provided or, since January 1, 2001, has been provided, to or on behalf of,
the students of the Schools.

The facilities listed on Schedule 2.15(a)(viii) are, and, since January 1, 2001,
have been, the only addresses at which Seller and the Schools have offered
educational instruction or otherwise operated. With respect to any facility that
has closed or at which the Schools ceased providing instruction, Seller and the
Schools complied with all applicable laws and Accreditation Authority standards
related to the closure or cessation of instruction at a location or campus,
including, without limitation, requirements for teaching out students from that
location or campus.

Without limiting the foregoing provisions in Section 2.15(a) and except as set
forth on Schedule 2.15(b):

Seller and the Schools possess, and since January 1, 2001, have possessed, all
requisite Educational Approvals for each educational program the Schools have
offered and for each campus, location or facility where the Schools have offered
all or any portion of an educational program.

Seller and the Schools possess, and since January 1, 2001, have possessed, all
requisite Educational Approvals to operate the Schools in each jurisdiction in
which the Schools are located or in which they conduct any operations or are
otherwise required to obtain such Educational Approvals, including, without
limitation, with respect to providing educational services in person or via
distance learning, student marketing or recruiting.

Each of the Schools is, and since January 1, 2001, has been, fully certified by
the DOE to participate in the programs of student financial assistance
authorized by Title IV of the Higher Education Act of 1965, as amended ("Title
IV Programs"), and is party to, and in compliance with, a valid and effective
program participation agreement with the DOE that is in full force and effect.
Neither Seller nor the Schools are subject to, or since January 1, 2001, have
been threatened with, any fine, limitation, suspension or termination
proceeding, or subject to any other action or proceeding by the DOE that could
result in the suspension, limitation, conditioning, or termination of
certification or eligibility, or a liability or fine. To the Knowledge of the
Seller Parties, there are no facts, circumstances, or omissions concerning
Seller or the Schools that could result in such an action by the DOE.

Seller and the Schools are, and since January 1, 2001, have been, in compliance
in all material respects with all applicable rules, regulations and requirements
pertaining to the Schools' participation in the Title IV Programs. To the
Knowledge of the Seller Parties, there are no facts, circumstances or omissions
concerning Seller or the Schools that could result in a finding of material
non-compliance with regard to such rules, regulations and requirements. Without
limiting the foregoing:

Since January 1, 2001, each educational program offered by the Schools,
including programs involving externships, internships or consortium agreements,
was and is an eligible program in accordance with all applicable rules,
regulations and requirements, including the requirements of 34 C.F.R. S 668.8,
and the Schools have properly measured the length of such educational programs
for the purpose of disbursing Title IV Program funding to students enrolled in
each such program in accordance with Title IV Program requirements in all
material respects.

Since January 1, 2001, the Schools have possessed the DOE approvals and other
Educational Approvals necessary for each campus, branch, additional location and
other facility or site at which the Schools offered or students received all or
part of an educational program and at which students received funds under the
Title IV Programs.

The Schools are and have been financially responsible in accordance with the
provisions of 34 C.F.R. SS 668.171-175 and any predecessor regulations for each
fiscal year ending on or after January 1, 2001.

Since January 1, 2001, neither Seller nor the Schools have received written
notice of a request by any regulatory agency that Seller or the Schools post a
letter of credit or other form of surety with respect to the Schools for any
reason, including any request for a letter of credit based on late refunds
pursuant to 34 C.F.R. S 668.173, 34 C.F.R. S 668.15 or any predecessor
regulation.

Since January 1, 2001, the DOE has not placed either Seller or the Schools on
either the cash monitoring or reimbursement methods of payment.

Since January 1, 2001, the Schools have timely filed with the DOE all required
compliance audits and audited financial statements, including those required by
34 C.F.R. S 668.23 or any predecessor regulation.

Since January 1, 2001, the Schools have calculated and paid refunds and
calculated dates of withdrawal and leaves of absence in accordance in all
material respects with all applicable rules, regulations and requirements,
including the requirements of 34 C.F.R. S 668.22, 34 C.F.R. S 682.605 and any
predecessor regulations.

Since January 1, 2001, the Schools have disbursed and processed Title IV Program
funds in all material respects with all applicable rules, regulations and
requirements, including the requirements of 34 C.F.R. S 668.164, 34 C.F.R.
S 682.604 and any predecessor regulations.

Since January 1, 2001, the Schools have properly determined students'
eligibility to obtain Title IV Program funds for which they are eligible prior
to disbursing, and have disbursed, all Title IV Program funds in accordance in
all material respects with all applicable rules, regulations and requirements,
including the requirements of 34 C.F.R. S 682.201, 34 C.F.R. S 668, Subpart C,
and any predecessor regulation.

Since January 1, 2001, the Schools have at all times complied with the
limitations in 34 C.F.R. S 600.7 on the number of courses that the Schools may
offer by correspondence or telecommunications, the number of students who may
enroll in such courses, the number of students that were incarcerated, and the
number of students that had neither a high school diploma nor the recognized
equivalent of a high school diploma.

Listed on Schedule 2.15(a) is the accurate published cohort default rate for the
Schools, calculated by the DOE and issued pursuant to 34 C.F.R. S 668.181-186 or
predecessor regulations, for the cohort years ended September 30, 2001 through
September 30, 2003.

Listed on Schedule 2.15(a) is the accurate list of the Schools' official cohort
default rates for Federal Perkins Loans, if applicable, for award years ended
June 30, 2000 through June 30, 2004.

For each fiscal year ending on or after January 1, 2001, the Schools have
complied with the requirements of 34 C.F.R. S 600.5(a)(8) and have not derived
more than ninety percent (90%) of their revenues from Title IV Program funds as
determined in accordance with 34 C.F.R. S 600.5(d). Schedule 2.15(a) contains a
correct statement of the percentage of revenues from Title IV Program funds as
determined in accordance with 34 C.F.R. S 600.5(d) for each of such fiscal
years.

Since January 1, 2001, the Schools have complied with the requirements of 34
C.F.R. S 600.11 and any predecessor regulation.

None of the Schools is on probation, monitoring or warning status with any
Educational Agency, and none of the Schools has been subject to any adverse
action by any Educational Agency to revoke, withdraw, deny, suspend, condition
or limit its accreditation or other Educational Approval. To the Knowledge of
the Seller Parties, there are no facts, circumstances or omissions concerning
Seller or the Schools that could lead to any such actions by an Educational
Agency.

Seller and the Schools have complied in all material respects with all written
stipulations, conditions and other requirements imposed by any Educational
Agency at the time of, or since, the last issuance of any Educational Approval,
including but not limited to, the timely filing of all required reports and
responses.

Neither Seller nor the Schools provide, or since January 1, 2001, have provided
or contracted with any entity that provides, any commission, bonus or other
incentive payment based directly or indirectly on success in securing
enrollments or awarding financial aid to any persons or entities engaged in any
student recruiting or admissions activities or in making decisions regarding the
awarding of student financial aid.

Since January 1, 2001, all student financial aid grants and loans, disbursements
and record keeping relating thereto have been completed by the Schools in
compliance in all material respects with all federal and state requirements, and
there are no material deficiencies in respect thereto. Since January 1, 2001,
the students at the Schools have been funded in accordance with Title IV Program
requirements in all material respects regarding the time and in the amount for
which they were eligible, and such students' records conform in all material
respects in form and substance to all relevant regulatory requirements. All
appropriate reports and surveys with respect to the foregoing have been
accurately prepared, taken and timely filed in compliance with Title IV Program
requirements in all material respects.

Since January 1, 2001, neither Seller nor the Schools, nor any Person that
exercises substantial control over the Schools (as the term "substantial
control" is defined in 34 C.F.R. S 668.174(c)(3)), or member of such Person's
family (as the term "family" is defined in 34 C.F.R. S 668.174(c)(4)), alone or
together, (i) exercises or exercised substantial control over another school or
third-party servicer (as that term is defined in 34 C.F.R. S 668.2) that owes a
liability for a violation of a Title IV Program requirement or (ii) owes a
liability for a Title IV Program violation.

Neither Seller nor the Schools, nor any Person or entity that exercises
substantial control over the Schools, or, to the Knowledge of the Seller
Parties, member of such Person's family, has filed for relief in bankruptcy or
has had entered against it an order for relief in bankruptcy.

Neither Seller, nor the Schools, nor, to the Knowledge of the Seller Parties,
any of their employees, have pled guilty to, pled nolo contendere to, or been
found guilty of, a crime involving the acquisition, use or expenditure of funds
under the Title IV Programs or been judicially determined to have committed
fraud involving funds under the Title IV Programs.

To the Knowledge of the Seller Parties, neither Seller nor the Schools have
employed in a capacity involving administration of funds under the Title IV
Programs or the receipt of funds under those programs, any individual who has
been convicted of, or has pled nolo contendere or guilty to, a crime involving
the acquisition, use or expenditure of federal, state or local government funds,
or has been administratively or judicially determined to have committed fraud or
any other violation of law involving federal, state or local government funds.

Neither Seller nor the Schools contract with, or since January 1, 2001, have
contracted with, a third-party servicer (as such term is defined in 34 C.F.R.
668.2) to provide any services in connection with the processing or
administration of the Schools' administration of the Title IV Programs.

Neither Seller nor the Schools provide, or since January 1, 2001, have provided,
any educational instruction on behalf of any other schools or organizations of
any sort other than the Schools. No other schools or organizations of any sort
provide, or since January 1, 2001, have provided, any educational instruction on
behalf of the Schools.

No principal or Affiliate of Seller nor the Schools has been debarred or
suspended, or engaged in any activity that is a cause for debarment or
suspension, pursuant to the DOE regulations at 34 C.F.R. S 85.305 or S 85.405.

Except as set forth on Schedule 2.15(c), neither Seller nor the Schools have
received any written student complaint or employee grievance from any
Educational Agency or other governmental authority since January 1, 2001, and,
to the Knowledge of the Seller Parties, no Educational Agency or other
governmental authority has received any such student complaint or employee
grievance during such time. To the extent the same are in the possession of
Seller, Seller has made available in the Data Room to Buyer correct and complete
copies of any such written student complaint or employee grievance and related
correspondence.

Seller has made available in the Data Room to Buyer true and complete copies of
all correspondence (excluding general correspondence routinely sent to, or
received from, any Educational Agency) received from or sent by or on behalf of
Seller or the Schools to any Educational Agency to the extent such
correspondence (i) was sent or received since January 1, 2001, or relates to any
issue that remains pending, and (ii) relates to (A) any notice that any
Educational Approval is not in full force and effect or that an event has
occurred which constitutes or, with the giving of notice or the passage of time
or both, would constitute, a breach or violation thereunder; (B) any notice that
Seller, any Schools, or any Affiliate, employee, or agent of Seller or the
Schools has violated or is violating any educational law, including any law
related to the Title IV Programs, or any criterion, rule, standard, or other
written guidance of any applicable Accreditation Authority, or any law,
regulation, or requirement related to maintaining and retaining in full force
and effect any and all Educational Approvals necessary for the existing
operations of, and receipt of financial assistance by, Seller or any Schools;
(C) any audits, program reviews, inquiries, investigations, or site visits
conducted by any Educational Agency, any guaranty agency, or any independent
auditor reviewing compliance by Seller or the Schools with any educational law
or Educational Approval; (D) the qualification of Seller, the Schools or any
Affiliate thereof for the receipt of financial assistance; (E) any written
notice of an intent to limit, suspend, terminate, revoke, cancel, not renew, or
condition the Educational Approvals of, or the provision of financial assistance
to, Seller, the Schools or to any of the Schools' students; (F) any written
notice of an intent or threatened intent to condition the provision of financial
assistance to Seller or the Schools on the posting of a letter of credit or
other surety in favor of the DOE; (G) written notice of an intent to
provisionally certify the eligibility of Seller or the Schools to participate in
the Title IV Programs; or (H) the placement or removal of Seller or the Schools
on or from the reimbursement method of payment or any method of payment other
than the advance payment method under the Title IV Programs.

Schedule 2.15(e) contains a complete list of all current policy manuals and
other statements of procedures or instruction relating to (i) recruitment of
students at the Schools, including procedures for assisting in the application
by prospective students for direct or indirect state or federal financial
assistance; (ii) admissions procedures, including any descriptions of procedures
for insuring compliance with federal, state and Accreditation Authority
requirements applicable to such procedures; and (iii) procedures for encouraging
and verifying attendance, minimum required attendance policies, and other
relevant criteria relating to course performance requirements and completion
(collectively, the "Policy Guidelines"). Seller has made available in the Data
Room to Buyer and its counsel true, correct and complete copies of all Policy
Guidelines.

The operations of Seller and the Schools have been conducted in accordance with
the Policy Guidelines which comply with all applicable rules, regulations and
requirements. Complete and correct, in all material respects, books and records
for all present and past students attending the Schools have been maintained
consistent with the operations of a post-secondary school business. All forms
and records have been prepared, completed, maintained and filed in accordance
with all applicable laws in all material respects, and are complete and correct.

Except as set forth on Schedule 2.15(g), since January 1, 2001, Seller and the
Schools have not received any written or oral notice of, and there is not any
currently unresolved investigation, review, audit, compliance review or site
visit relating to the Schools' participation in and administration of the Title
IV Programs or other financial assistance programs or their compliance with the
requirements of any other Educational Agency. Seller has delivered to the Buyer
correct and complete copies of all annual federal financial aid compliance
audits and audited financial statements filed with the DOE pursuant to 34 C.F.R.
S 668.23 for all fiscal years ending after January 1, 2001, and have listed in
Schedule 2.15(g) and provided correct and complete copies of all correspondence
related to any draft or final investigative reports, program reviews, audits or
compliance reviews received from any other Educational Agency since January 1,
2001. Other than the matters listed on Schedule 2.15(g), there are no current
investigations, reviews or audits of the operation of the financial assistance
programs of any Schools or any current investigation, review or audit of any
Schools by any Educational Agency or other governmental authority.

Except as set forth on Schedule 2.15(h), there are no surety bonds, letters of
credit or other forms of security that Seller or the Schools have been required
to file since January 1, 2001, with any Educational Agency with respect to their
state authorization, federal eligibility, recruiter permits or other matters.

BWM has not been required since January 1, 2001, and currently is not required,
to obtain or possess any Education Approvals in connection with any aspect of
its business.

Schedule 2.15(j)

lists all permits allowing Seller to recruit students in states where Seller has
no facilities.



Environmental Matters

.  



Schedule 2.16(a) identifies the operations and activities and locations thereof
which have been conducted or are being conducted on any real property currently
or previously owned or operated by Seller, which have involved the Handling or
Discharge of Hazardous Substances, excluding from the definition of Hazardous
Substances for this purpose any product used by Seller or any Schools in the
ordinary course of business typical for office, janitorial, maintenance and
massage therapy activities that has not resulted in any release to the soil or
groundwater of contamination above applicable regulatory limits.



Seller does not use, nor has Seller used, any Aboveground Storage Tanks or
Underground Storage Tanks and there are not now, nor have there ever been, any
Underground Storage Tanks beneath any real property currently or previously
owned or operated by Seller that are required to be registered under applicable
Environmental Laws. No asbestos containing materials ("ACM") are located at any
Leased Premises in a manner that, in its currently existing condition, requires
abatement pursuant to Environmental Laws (excluding, however, any ACM that would
only require such abatement in the event of any disturbance of such ACM in
conjunction with any repair, maintenance, improvement or renovation of any
portion of any Leased Premises).



Seller has made available to Buyer in the Data Room and identified on Schedule
2.16(c), to the extent Seller has ever had possession or control thereof, (i)
all environmental audits, assessments or occupational health studies undertaken
by Seller or its agents or, to the Knowledge of the Seller Parties, undertaken
by any Governmental Authority or any third-party, relating to or affecting the
Business or any real property currently or previously owned or operated by
Seller in connection with the Business; (ii) the results of any ground, water,
soil, air or asbestos monitoring undertaken by Seller or its agents or, to the
Knowledge of the Seller Parties, undertaken by any Governmental Authority or any
third-party, relating to or affecting the Business or any real property
currently or previously owned or operated by Seller in connection with the
Business, which indicate the presence of Hazardous Substances at levels
requiring a notice or report to be made to a Governmental Authority or in
violation of any applicable Environmental Laws; (iii) written communications
between Seller and any Governmental Authority arising under or related to
Environmental Laws; and (iv) outstanding citations issued under OSHA, or similar
state or local statutes, laws, ordinances, codes, rules, regulations, orders,
rulings, or decrees, relating to or affecting either the Business or any real
property currently or previously owned or operated  by Seller in connection with
the Business.



Liabilities and Obligations

.  Except as set forth in Schedule 2.17, Seller has no liabilities or
obligations whether accrued, absolute, fixed, contingent or otherwise, except
(a) to the extent reflected or taken into account in the Current Balance Sheet,
or that will be paid or discharged as of the Closing Date or included in the
Assumed Liabilities and (b) liabilities incurred in the ordinary course of
business consistent with past practice since the date of the  Current Balance
Sheet (none of which relates to breach of contract, breach of warranty, tort,
infringement or violation of law, or which arose out of any Litigation). 
Schedule 2.17 also lists and describes each of Seller's outstanding secured and
unsecured Guaranties not constituting its Indebtedness and, for each of those
Guaranties, whether Shareholder or an Affiliate of Shareholder is a Person whose
obligation is covered by such Guaranty and, if such Guaranty is secured by any
property or asset of Seller, the nature of that security.  No default has
occurred or is continuing (as such term is defined in such relevant liability or
obligation) under the liabilities and obligations of Seller listed on Schedule
2.17. 



Receivables and Inventories

. (a) All of the Receivables of Seller are valid and legally binding, represent
bona fide transactions and arose in the ordinary course of business of Seller.
All of the Receivables of Seller are good and collectible receivables, subject
to the allowance for doubtful accounts, as determined in accordance with GAAP,
if any, set forth on the Current Balance Sheet of Seller.  The representation
and warranty set forth in the immediately preceding sentence shall require
indemnification with respect to the actual collections relating to such
Receivables (without regard to whether or not they are good and collectible) to
the extent set forth in Section 7.6, below. For purposes of this Agreement, the
term "Receivables" means all notes and receivables of Seller, including all
trade account receivables arising from the provision of services, sale of
inventory, notes receivable, and insurance proceeds receivable.  The detailed
agings of the Receivables as of the date of the Current Balance Sheets are as
set forth on Schedule 2.18(a).  Seller will continue to collect Receivables in
the ordinary course of business consistent with past practices through the
Closing Date.



                       (b)  All Inventories of Seller consist of a quality and
quantity usable and saleable in the ordinary course of business except for (i)
obsolete and/or, as the case may be, excess items (ii) items of below-standard
quality or (iii) items for which it has established a reserve on the Current
Balance Sheet for obsolescence or unmerchantability as determined in accordance
with GAAP (clauses (i) through (iii), collectively, the "Impaired Inventory"),
all of which items of Impaired Inventory, (A) as of the Current Balance Sheet
Date, have been written off, written down or adequately reserved against their
net realizable value on the Current Balance Sheet and (B) since the Current
Balance Sheet Date, have been written off, written down or adequately reserved
against their net realizable value, as determined in accordance with GAAP, in
the Books and Records of Seller.  Seller has, and will through the Closing Date
continue to have, adequate quantities and types of Inventories to enable it to
conduct its operations consistent with past practices and anticipated
operations.



Real Properties

. (a) Seller does not own any parcels of real property. Schedule 2.19(a)(i) sets
forth a list of all leases, Licenses or similar agreements for the use or
occupancy of real property (including any and all attachments, exhibits, addenda
and amendments thereto) to which Seller is a party ("Real Property Leases"),
accurately reproduced and complete copies of which have previously been
furnished to Buyer in the Data Room, in each case setting forth: the lessor and
lessee thereof and street address of each property covered thereby (the "Leased
Premises"). Except as set forth in Schedule 2.19(a)(ii), no Real Property Lease
has been transferred, sublet, assigned, mortgaged or encumbered by any Seller
Party.



With respect to each Real Property Lease, (i) each is in full force and effect
and is valid and binding on the lessor party thereto and has not been modified,
amended, supplemented, superseded or assigned except as provided in the Real
Property Leases, (ii) no Person other than Seller is in possession of any
portion of the Leased Premises, (iii) except as described in Schedule 2.19(b),
each lessor is a Person who is not an Affiliate of any Seller Party, (iv) no
event has occurred which, with the passage of time or the giving of notice or
both, would cause a breach of or default by Seller under any of such leases and,
to the Knowledge of the Seller Parties, there is no breach or anticipated breach
by any other party to such leases and (v)there is no currently existing or
pending defense, offset, claim or counterclaim by or in favor of Seller or
against the lessor under any Real Property Lease, and Seller does not know of
any currently existing or pending defense, offset, claim or counterclaim by or
in favor of the lessor or against Seller under any Real Property Lease. No
claims have been brought against any Seller Party, and no Seller Party has
received any written notice of any claim or demand for indemnity, under any Real
Property Lease.



The Fixed Assets of Seller utilized in its respective operations are located on
the Leased Premises and are maintained in accordance with reasonable commercial
operating practices and are adequate for the purposes for which they presently
are being used or held for use, ordinary wear and tear excepted.



There are no (i) pending or, to the Knowledge of the Seller Parties, threatened
condemnation proceedings relating to the Leased Premises; (ii) to the Knowledge
of the Seller Parties, pending or threatened Litigation relating to the Leased
Premises; or (iii) to the Knowledge of the Seller Parties, other matters
materially (viewing each property individually) adversely affecting the current
use or occupancy of the Leased Premises.



 

All facilities located on the Leased Premises and utilized by Seller are
supplied with utilities and other services necessary for the operation of such
facilities, including gas, electricity, water, telephone, sanitary sewer, and
storm sewer, all of which services are (i) adequate in accordance with all
applicable laws, ordinances, rules and regulations and (ii) adequate for the
operation of the business as conducted by Seller.



No action has been taken, or inaction occurred, and Seller has not received
notice from any insurance carrier of any current defects or inadequacies in the
Leased Premises or any portion thereof which would adversely affect the
insurability of the Leased Premises or the cost of insurance covering any
portion of the Leased Premises.

The security deposits identified in the Real Property Leases accurately describe
the amount of the security deposit currently held by the lessor and held by
Lessor as of the Closing under such Real Property Leases (subject to Real
Property Leases, if any, which permit the accrual of interest), and, to the
Knowledge of Seller, there are no claims or pending claims against same. The
amounts set forth for base monthly rent under the Real Property Leases
accurately describe the amount of such rentals and the lessor and lessee
thereunder have not entered into any agreement to make any modifications
thereof, except as set forth in the Real Property Leases, and the monthly rent
under the Real Property Leases has been paid current as of the date hereof and
as of the Closing. The Real Property Leases accurately set forth their
expiration dates and accurately describe rights of the lessee thereunder with
respect to options to renew, rights of refusal, rights of first offer and any
other rights to expand or contract the premises identified in such Real Property
Leases, and the lessor and lessee thereunder have not entered into any agreement
to make any modifications thereof except as set forth in the Real Property
Leases.

Other Tangible Assets

.



Schedule 2.20(a) discloses all leases, including capital leases, under which
Seller is leasing its properties, plant and equipment and other tangible assets
other than real properties. Copies of each of those leases have been provided to
Buyer in the Data Room. Except as set forth in Schedule 2.20(a), (i) each of
those leases is valid and binding on the lessor party thereto and (ii) no Person
other than Seller has any rights of a lessee thereunder.



Except as set forth in Schedule 2.20(b), all the Purchased Assets that are
tangible personal property are (i) in working order and (ii) adequate for the
purposes for which they presently are being used or held for use and (iii)
constitute all of the tangible assets reasonably necessary for the conduct of
the business conducted by Seller.



Seller has good and valid title to, or in the case of leased assets, has a valid
leasehold interest in, all of the tangible Purchased Assets, including, without
limitation, each item of equipment and other tangible personal property included
as an asset in the Financial Statements (other than assets disposed of in the
ordinary course of business consistent with past practices since the Current
Balance Sheet Date to Persons other than Seller or Affiliates of Seller), and to
each item of equipment and other personal property, tangible and intangible,
acquired since the Current Balance Sheet Date, free and clear of any Liens.



Proprietary Rights

. Except as set forth in Schedule 2.21, Seller owns, free and clear of all
Liens, or has the legal right to use, all Proprietary Rights that are necessary
to the conduct of its business as now conducted, in each case free of any claims
or infringements. Schedule 2.21 lists these Proprietary Rights and indicates (a)
the registration status thereof and (b) those owned by Seller and, for those not
listed as so owned, describes the agreement or other arrangement pursuant to
which they are possessed. Except as set forth in Schedule 2.21, (a) no consent
of any Person (other than Buyer) will be required for the use of any of these
Proprietary Rights by Buyer or any Affiliate of Buyer following the Closing and
(b) no governmental registration of any of the Proprietary Rights has lapsed or
expired or been canceled, abandoned, opposed or the subject of any reexamination
request, and, to the Knowledge of the Seller Parties, there are not any
proposals or threatened action with respect to the foregoing. The carrying on of
the business of Seller as currently conducted does not violate any of the
Proprietary Rights of any other Person. The carrying on of the business of
Seller does not conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under any contract, covenant or
instrument with any Person under which Seller is obligated or with respect to
any Proprietary Rights used in its business.

Relations With Governments, Etc. Seller has not, directly or through an
intermediary, offered, paid, promised to pay or authorized the payment of money
or offered, given, or authorized the giving of, anything of value to an
official, employee, officer or representative of any government or department,
agency or instrumentality of any government, or a political party, party
official or candidate for political office, for purposes of inducing such person
to use his/her influence to assist Seller in obtaining or retaining business or
to benefit Seller and has not otherwise violated the U.S. Foreign Corrupt
Practices Act of 1977, as amended.

Commitments

. (a) Schedule 2.23 sets forth a complete list of each of the following to which
Seller is a party or by which any of its properties are bound and which
presently remains executory in whole or in any part:

each third party confidentiality, partnership, joint venture, cost-sharing
agreement, or limited liability company;

each guaranty or suretyship, indemnification or contribution agreement or
performance bond;

each instrument, agreement or other obligation evidencing or relating to
Indebtedness of Seller or the deferral purchase of property for, or on behalf
of, Seller or to money lent or to be lent to another Person;

each instrument or agreement creating a Lien on any of the assets of Seller;

each agreement to purchase, sell or lease real or personal property other than
in the ordinary cause of business;

each agreement for the acquisition or provision of services, supplies,
equipment, Inventories, fixtures or other property involving more than ten
thousand dollars ($10,000) in the aggregate other than enrollment agreements for
students at the Schools;



each agreement prohibiting or limiting the ability of Seller to engage in any
line of business, to compete with any Person or to carry on its business in any
location;



each agreement containing any noncompetition agreement or covenant;

each Employment Agreement;



each agency, sales representative, broker, distribution or marketing agreement,
the performance of which will extend over a period of more than one year;



each service or management contract, equipment, labor, maintenance or repair
contracts or other agreements (other than the Real Property Leases) affecting
the Leased Premises or the operation, repair or maintenance thereof and involve
consideration in excess of ten thousand dollars ($10,000);



each agreement under which it has advanced or loaned any amounts to directors,
officers or employees;



each agreement involving the License to or use by any Person of any Proprietary
Right of Seller; and



 

 

each other agreement or commitment not made in the ordinary course of business;



True, correct and complete copies of all written documents with respect to the
agreements and other commitments described above, and true, correct and complete
written descriptions of all oral agreements and other commitments described
above involving the payment of more than ten thousand dollars ($10,000) have
heretofore been made available to Buyer in the Data Room. There are no existing
or asserted defaults, events of default or events, occurrences, acts or
omissions that, with the giving of notice or lapse of time or both, would
constitute defaults or events of default under any of the agreements and other
commitments described above by Seller or, to the Knowledge of the Seller
Parties, any other party thereto. No penalties have been incurred, nor are
amendments pending, with respect to the agreements and other commitments
described above. The agreements and commitments listed above are in full force
and effect and are valid and enforceable obligations of Seller, and the other
parties thereto in accordance with their respective terms (except as such
enforceability may be subject to the laws of general application relating to
bankruptcy, insolvency, and the relief of debtors and rules of law governing
specific performance, injunctive relief, or other equitable remedies), and, to
the Knowledge of the Seller Parties no defenses, off-sets or counterclaims have
been asserted or may be made by any party thereto (other than by Seller), nor
has Seller waived any rights thereunder. To the Knowledge of the Seller Parties
the agreements and commitments listed above will continue to be in full force
and effect and valid and enforceable obligations of the other parties thereto in
accordance with their respective terms (except as such enforceability may be
subject to the laws of general application relating to bankruptcy, insolvency,
and the relief of debtors and rules of law governing specific performance,
injunctive relief, or other equitable remedies) immediately following the
consummation of the transactions contemplated hereby.



 1. [INTENTIONALLY OMMITTED]

    Insurance

    . Schedule 2.25(a) sets forth a list of all insurance policies carried by
    Seller (the "Insurance Policies"). The Insurance Policies provide coverage
    for the matters covered thereby in amounts and on terms that are adequate
    for the business currently conducted by Seller. Except as set forth in
    Schedule 2.25(b), there have been no claims by Seller under any insurance
    policies for the most recently ended three policy years. Seller has made
    available to Buyer in the Data Room (a) a complete list of all worker's
    compensation claims with respect to Seller for the most recently ended three
    policy years; and (b) true, complete and correct copies of all Insurance
    Policies, all of which (i) have been issued by insurers of recognized
    responsibility and (ii) currently are, and will remain without interruption
    through the Closing Date, in full force and effect. No insurance carried by
    Seller has been canceled by the insurer, and Seller has not been denied
    insurance coverage during the past three (3) years, and during the past
    three (3) years Seller has not received any notice or other communication
    from any issuer of any Insurance Policy of any cancellation or termination
    thereof or any increase in any deductibles, retained amounts or the premiums
    payable thereunder, and, to the Knowledge of the Seller Parties, no such
    cancellation, termination or increase in deductibles, retainages or premiums
    is threatened.

    Employee Matters

    .

    

    Schedule 2.26(a) sets forth a complete list of the names, titles, location
    of employment and rates of annual and cash or material non-cash compensation
    of any nature whatsoever, at the Current Balance Sheet Date and at the date
    hereof (and the portions thereof attributable to salary or the equivalent,
    fixed bonuses, discretionary bonuses and other cash or non-cash
    compensation, respectively), of all employees, nonemployee officers,
    nonemployee directors, consultants and independent contractors of Seller
    (other than professional service providers such as attorneys and independent
    accountants).
    
    
    
    Schedule 2.26(b) lists all oral and written Employment Agreements remaining
    executory in whole or in part on the date hereof and Seller has made
    available copies of all written, and summaries of oral, Employment
    Agreements in the Data Room.
    
    
    
    Schedule 2.26(c) contains a true and complete list of each Employee Benefit
    Plan. Seller does not have any liability with respect to any Employee
    Benefit Plan other than with respect to the Employee Benefit Plans set forth
    on Schedule 2.26(c).  No Employee Benefit Plan is a Pension Plan and Seller
    does not maintain or contribute to, nor has any liability to any, Pension
    Plan. None of the Employee Benefits Plans is (i) a voluntary employees'
    beneficiary association under Section 501(c)(9) of the Code or (ii) a
    "multiple employer welfare arrangement" as defined in Section 3(40) of
    ERISA.
    
    
    
    Neither Seller nor any ERISA Affiliate of Seller participates currently, or
    has ever participated in, and Seller is not required, currently or has ever
    been required, to contribute to, or otherwise participate in, any
    Multiemployer Plan.
    
    
    
    No Welfare Plan provides, and Seller is not required to provide,
    post-retirement health or life benefits to any of its employees or other
    Persons except as required by applicable laws. No Welfare Plan provides
    medical or dental benefits for any current or former employees of Seller or
    its Predecessors after termination of employment other than the rights that
    must be provided by law. No Welfare Plan is funded within the meaning of
    ERISA.
    
    
    
    With respect to each Employee Benefit Plan: (i) each has been administered
    in compliance in all material respects with its terms and with all
    applicable laws including, without limitation, ERISA and the Code; (ii) no
    actions, suits, claims or disputes are pending or threatened against any
    such plan, the trustee or fiduciary of any such plan, Seller or any assets
    of any such plan; and (iii) no audits, proceedings, claims or demands are
    pending with any Governmental Authority, including, without limitation, the
    IRS and the Department of Labor;
    
    No Claims. The Buyer will not suffer any loss, cost or liability as a result
    of any claim that Seller or any ERISA Affiliate of Seller has not complied
    with its respective obligations with respect to the Employee Benefit Plans.
    
    No Leased Employees
    
    . There are no leased employees or, except as set forth on
    Schedule 2.26(h)
    , independent contractors within the meaning of Section 414(n) of the Code
    who perform services for Seller.
    
    
    
    
    
    To the Knowledge of the Seller Parties, no employee of Seller or any of
    Seller's subsidiaries would be subject to Taxes or penalties under Code
    section 409(a).
    
    
    
    No Employee Benefit Plan obligates Seller to pay separation, severance,
    termination or similar benefits as a result of any transaction contemplated
    by this Agreement or solely as a result of a "change of control" (as defined
    in Code section 280G) and no individual shall accrue or receive any
    additional benefits, service or accelerated rights to payments of benefits
    under any Employee Benefit Plan as a result of the actions contemplated by
    this Agreement.
    
    Policies
    
    . Seller has made available in the Data Room to Buyer copies of all written
    Employee Policies and Procedures and Employee Benefit Plans.
    
    
    
     
    
    Labor Compliance. Seller and the Predecessors have been, and Seller is in
    compliance in all material respects with all applicable Governmental
    Requirements respecting employment and employment practices, terms and
    conditions of employment and wages and hours, and Seller is not liable for
    any arrears of wages or penalties for failure to comply with any of the
    foregoing. Except as set forth in Schedule 2.26(l), neither Seller nor any
    of the Predecessors has engaged in any unfair labor practice or
    discriminated on the basis of race, color, religion, sex, national origin,
    age, disability or handicap in its employment conditions or practices.
    Except as set forth in Schedule 2.26(l), there are no (i) unfair labor
    practice charges or complaints or racial, color, religious, sex, national
    origin, age, disability or handicap discrimination charges or complaints
    pending or, to the Knowledge of the Seller Parties, threatened against
    Seller before any Governmental Authority (nor, to the Knowledge of the
    Seller Parties, does any valid basis therefor exist) or (ii) existing or, to
    the Knowledge of the Seller Parties, threatened labor strikes, disputes,
    grievances, controversies or other labor troubles affecting the Seller (nor,
    to the Knowledge of the Seller Parties, does any valid basis therefor exist)
    including any claim or threatened claim against Seller by any employee of
    the Seller.
    
    Unions. Neither Seller nor any Predecessor, nor any ERISA Affiliate of any
    thereof has ever been a party to any agreement with any union, labor
    organization or collective bargaining unit, (ii) no employees of Seller is
    represented by any union, labor organization or collective bargaining unit
    and (iii) to the Knowledge of the Seller Parties, none of the employees of
    Seller has threatened to organize or join a union, labor organization or
    collective bargaining unit.
    
    
    
    Retirees. Seller has no obligation or commitment to provide medical, dental
    or life insurance benefits to or on behalf of any of its employees who may
    retire or any of its former employees who have retired except as may be
    required pursuant to the continuation of coverage provisions of Section
    4980B of the Code and the applicable parallel provisions of ERISA or similar
    state laws and except for group life insurance benefits payable upon death
    of an employee.
    
    
    
    Absence of Certain Payments. Seller is not a party to any agreement and has
    not established any policy or program requiring it to make a payment or
    provide any other form of compensation or vesting right to any person
    performing services for Seller, which would constitute a "parachute payment"
    for purposes of Section 280G of the Code.

    

    Taxes

    . Each of the following representations and warranties in this Section 2.27
    is qualified to the extent set forth in Schedule 2.27.

    

    All Returns required to be filed with respect to any Tax for which Seller or
    the Shareholder are liable have been duly and timely filed with the
    appropriate Taxing Authority, each Tax shown to be payable on each such
    Return has been paid, and each Tax payable by Seller has been timely paid
    and adequate reserves have been established on the books of Seller for all
    Taxes for which Seller is liable, but the payment of which is not yet due.
    The Returns reflect accurately in all respects the Tax liabilities of Seller
    required to be reflected therein. With respect to all Taxes for which Seller
    is liable, but the payment of which is not yet due, such Taxes shall be
    accrued for in accordance with GAAP (with personal, real and intangible
    property Taxes being accrued for on a per diem basis and all other Taxes
    being determined as if the relevant tax period ended on the Closing Date).
    The Returns reflect accurately the Tax liabilities of Seller required to be
    reflected therein;
    
    
    
    No Liens for Taxes exist upon the Purchased Assets except Liens for Taxes
    which are not yet due; 
    
    
    
    Seller has never been, subject to Tax in any jurisdiction outside of the
    States of Arizona, Colorado, Nevada or Utah or the United States;
    
    
    
    No audit or Litigation with respect to any Tax for which the Seller Parties
    are asserted to be liable is pending or, to the Knowledge of the Seller
    Parties, threatened and no valid basis exists on which any claim for any
    such Tax can be asserted against the Seller Parties, which Tax could, in
    turn, be asserted against Buyer or any of its Affiliates;
    
    
    
    There are no requests for rulings or determinations in respect of any Taxes
    pending between Seller or Shareholder and any Taxing Authority; 
    
    
    
    No extension of any period during which any Tax may be assessed or collected
    and for which the Seller Parties are or may be liable has been granted to
    any Taxing Authority; 
    
    
    
    True, correct and complete copies of all income Returns filed by or with
    respect to Seller for the past three (3) years have been made available to
    Buyer in the Data Room;
    
    All amounts required to be withheld by Seller and paid to governmental
    agencies for income, social security, unemployment insurance, sales, excise,
    use and other Taxes have been collected or withheld and paid to the proper
    Taxing Authority. Seller has made all deposits required by law to be made
    with respect to employees' withholding and other employment Taxes;
    
    Except as described in Schedule 2.27(i), Seller is not, nor ever has been,
    treated as a Subchapter C Corporation for federal income tax purposes;
    
    Except as provided in Section 4.8(d), below, no Tax (including any sales or
    use tax, property tax, non-recurring intangible tax, documentary stamp tax
    or other excise tax) relating in any way to the Shareholders or Seller, the
    actions or inactions of the Shareholders or Seller or the conduct of
    business with the Purchased Assets prior to the Closing Date, will be
    payable by Buyer or SLL by virtue of the transactions contemplated by this
    Agreement;
    
    Seller has accrued an appropriate liability for escheat taxes with respect
    to all sales of gift certificates as reflected on Schedule 2.27(k) which
    schedule shall be deemed to be updated to reflect such liabilities reflected
    in the Closing Date Balance Sheet; and
    
    Seller has complied with all bulk transfer laws.

    Government Contracts

    . Seller is not a party to any agreement with a Governmental Authority which
    is subject to price redetermination or renegotiation.

    

    Absence of Changes

    . Since the Current Balance Sheet Date, except as set forth in Schedule
    2.29, none of the following has occurred with respect to Seller:

    

    any circumstance, condition, event or state of facts (either singly or in
    the aggregate), which has caused, is causing or will cause a Seller Material
    Adverse Effect;
    
    
    
    any change in its authorized Capital Stock or in any of its outstanding
    Capital Stock or options, warrants or rights to acquire its Capital Stock;
    
    
    
    any Restricted Payments other than cash dividends;
    
    
    
    any increase in, or any commitment or promise to increase, the rates of cash
    or non-cash compensation to any employee of, or consultant or independent
    contractor to, Seller as of the date hereof, or the amounts or other
    benefits paid or payable under any Employee Benefit Plan or Other
    Compensation Plan, except for ordinary and customary bonuses and salary
    increases for employees at the times and in the amounts consistent with its
    past practice; 
    
    
    
    any work interruptions, labor grievances or claims filed, or any similar
    event or condition of any character, that will have a Seller Material
    Adverse Effect following the Closing Date;
    
    
    
    any distribution, sale or transfer of, or any commitment to distribute, sell
    or transfer, any of its assets or properties of any kind which singly is or
    in the aggregate are Material to the business of Seller, other than
    distributions, sales or transfers in the ordinary course of its business and
    consistent with its past practices;
    
    
    
    any cancellation, or agreement to cancel, any Indebtedness, obligation or
    other liability owing to it, including any Indebtedness, obligation or other
    liability of Shareholder or any Related Person of Seller provided that
    Seller may negotiate and adjust bills in the course of good faith disputes
    with customers in a manner consistent with past practice;
    
    
    
    any plan, agreement or arrangement granting any preferential rights to
    purchase or acquire any interest in any of its assets, property or rights or
    requiring consent of any Person to the transfer and assignment of any such
    assets, property or rights;
    
    
    
    any purchase or acquisition of, or agreement, plan or arrangement to
    purchase or acquire, any property, rights or assets outside of the ordinary
    course of its business consistent with its past practices;
    
    
    
    any waiver of any of its rights or claims;
    
    other than the transactions contemplated by this Agreement, any transaction
    or series of related transactions by it outside of the ordinary course of
    its business or not consistent with its past practices;
    
    
    
    any incurrence by it of any Indebtedness or any Guaranty not constituting
    its Indebtedness, or any commitment to incur any Indebtedness or any such
    Guaranty;
    
    
    
    any investment in the Capital Stock, options, warrants, rights to acquire
    the Capital Stock or the Indebtedness of any Person other than short-term
    certificates of deposit of a commercial bank or trust company;
    
    
    
    any capital expenditure or series of related capital expenditures totaling,
    together with other capital expenditures or series of related capital
    expenditures of Seller in excess of ten thousand dollars ($10,000.00); or
    commitments by Seller to make capital expenditures totaling in excess of ten
    thousand dollars ($10,000.00), all of which are described on Schedule
    2.29(n); or
    
    
    
    any cancellation or termination of any of the Covered Agreements.

    

    Liens

    . Set forth on Schedule 2.30 is a description of all Liens to which any of
    the Purchased Assets is subject.

    

    Indebtedness. Set forth on Schedule 2.31 is a description of all
    Indebtedness of Seller.

    Financial Statements
    
    .

    Schedule 2.32
    contains true, correct and complete copies of the Financial Statements.
    
    Except as set forth on
    Schedule 2.32
    ,
    
    each of the Financial Statements (a) has been prepared in accordance with
    the books of account and records of Seller, which books of account and
    records are true, complete and accurate in all Material respects; (b) fairly
    presents in all Material respects Seller's financial condition and the
    results of its operations at the dates and for the periods specified
    therein; (c) has been prepared in accordance with GAAP, except in the case
    of interim Financial Statements for normal year-end adjustments and
    footnotes required by GAAP and (d) makes full and adequate provisions in
    accordance with GAAP and Seller's accounting policies for all liabilities or
    obligations of Seller, whether accrued, absolute, contingent or otherwise.
    There are no extraordinary or Material non-recurring items of income or
    expense during the periods covered by the Financial Statements, and the
    balance sheets included in the Financial Statements do not reflect any
    write-up or revaluation increasing the book value of any assets. The
    representations and warranties above in this
    Section 2.32
    with respect to the Financial Statements shall also be applicable with
    respect to the Closing Financials at the time they are delivered to Buyer
    and references in this
    Section 2.32
    to the "Financial Statements" shall be deemed to refer to the "Closing
    Financials" for such purpose.

    

    Going Concern

    . To the Knowledge of the Seller Parties, there is no fact, event,
    circumstance or condition (including but not limited to any announced or
    anticipated changes in the policies of any supplier, referral source, client
    or customer) that would Materially impair the ability of the Buyer to
    continue the business of Seller heretofore conducted by Seller in
    substantially the manner heretofore conducted by Seller (other than general,
    industry-wide conditions).

    

    Purchased Assets

    . The Purchased Assets constitute substantially all of the assets utilized
    by Seller in the operations of its business.

    Bank Relationships; Powers of Attorney. Schedule 2.35 sets forth:

    the name of each financial institution with which Seller has borrowing or
    investment arrangements, deposit or checking accounts or safety deposit
    boxes;
    
    the types of those arrangements and accounts, including, as applicable,
    names in which accounts or boxes are held, the account or box numbers and
    the name of each Person authorized to draw thereon or have access thereto;
    and
    
    the name of each Person holding a general or special power of attorney from,
    or with respect to, Seller and a description of the terms of each such
    power.

    

    Control of Related Business. Except as set forth on Schedule 2.36, none of
    the Seller Parties, either directly or together with any other Person,
    operates or owns a business or trade (other than the business currently
    operated by Seller) that (a) is engaged in any line of business which is the
    same or substantially similar to the business operated by Seller or (b) is a
    party to any agreement with Seller.

    No Commissions.

    Except as set forth in
    Schedule 2.37
    , none of the Seller Parties has, directly or indirectly, in connection with
    this Agreement or the transactions contemplated hereby (a) employed any
    broker, finder or similar agent or (b) agreed to pay or incurred any
    obligation to pay any broker's or finder's fee, any sales commission or any
    similar form of compensation. Neither of the Seller Parties nor any of their
    Affiliates have or will have any liability for any commissions or other
    amounts now or hereafter payable to any broker, finder or similar agent of
    or to Seller as a result of the transactions contemplated hereby.

    



REPRESENTATIONS AND WARRANTIES OF BUYER



Buyer represents and warrants to Seller that all of the representations and
warranties in this Article III are true and complete as of the date of this
Agreement, and will be true and complete on the Closing Date.



Organization; Power

. Buyer (a) is a corporation duly organized, validly existing and in good
standing under the laws of its Organization State and (b) has all requisite
corporate power and authority under those laws and its Charter Documents to own
or lease and to operate its properties and to carry on its business as now
conducted and (c) is duly qualified and in good standing as a foreign
corporation in all jurisdictions in which it owns or leases property or in which
the carrying on of its business as now conducted so requires in which the
failure to be so qualified would reasonably be expected have a Buyer Material
Adverse Effect.

Authorization and Enforceability. 

The execution, delivery and performance by Buyer of this Agreement and each
other Transaction Document to which it is a party, and the effectuation of the
transactions contemplated hereby and thereby, are within the corporate or other
power of Buyer under its Charter Documents and the Governmental Requirements of
its Organization State applicable to corporate acts in general and have been
duly authorized by all proceedings, including actions permitted to be taken in
lieu of proceedings, required under its Charter Documents and the applicable
Governmental Requirements of its Organization State applicable to corporate acts
in general.



This Agreement has been, and each of the other Transaction Documents to which
Buyer is a party, when executed and delivered to the other parties thereto, will
have been, duly executed and delivered by Buyer and is, or when so executed and
delivered will be, its legal, valid and binding obligation, enforceable against
Buyer, in accordance with its terms, except as that enforceability may be (i)
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors' rights generally and (ii)
subject to general principles of equity (regardless of whether that
enforceability is considered in a proceeding in equity or at law).



No Conflicts or Litigation. The execution, delivery and performance in
accordance with their respective terms by Buyer of this Agreement and the other
Transaction Documents to which Buyer is a party do not, and will not, (a)
violate any Governmental Requirement (b) conflict with, result in a breach of or
constitute a default under any of the Charter Documents of Buyer (c) conflict
with, cause to be void or voidable, result in a breach of, constitute a default
under any agreement or instrument to which Buyer is a party or by which Buyer is
bound or (d) result in the creation of a Lien upon any of the assets of Buyer
under any such agreement or instrument. No Litigation is pending or, to the
knowledge of the officers of Buyer, threatened to which Buyer is or may become a
party which (x) questions or involves the validity or enforceability of any of
the obligations of Buyer under any Transaction Document or (y) seeks (or
reasonably may be expected to seek) (i) to prevent or delay the consummation by
Buyer of the transactions contemplated by this Agreement to be consummated
thereby or (ii) damages in connection with any consummation by Buyer of the
transactions contemplated by this Agreement.

No Commissions. Buyer has not, directly or indirectly, in connection with this
Agreement or the transactions contemplated hereby (a) employed any broker,
finder or similar agent or (b) agreed to pay or incurred any obligation to pay
any broker's or finder's fee, any sales commission or any similar form of
compensation. Neither Buyer nor any of its Affiliates have or will have any
liability for any commissions or other amounts now or hereafter payable to any
broker, finder or agent of Buyer as a result of the transactions contemplated
hereby.

[INTENTIONALLY LEFT BLANK].

Capital Resources. Buyer has sufficient capital resources to pay the Purchase
Price.

Consents. Except as set forth on Schedule 3.7, no consent, approval, exemption
or authorization is required to be obtained from, no notice is required to be
given to and no filing is required to be made with any Person (including,
without limitation, any Governmental Authority) by Buyer (a) in order to
authorize or permit the consummation by Buyer of the transactions contemplated
by this Agreement and the other Transaction Documents or (b) under or pursuant
to any Governmental Approval held by or issued to Buyer (including, without
limitation, educational, environmental, health, safety and operating Licenses)
by reason of this Agreement or any of the other Transaction Documents or the
consummation of the transactions contemplated hereby or thereby.

Educational Approvals. Except as set forth on Schedule 3.8, Buyer and the Buyer
Schools currently hold and, since the Compliance Date, have held all Educational
Approvals required under all laws, rules, regulations, standards and
requirements of any Educational Agency. Since the Compliance Date, Buyer and the
Buyer Schools have Materially complied with, and Buyer and the Buyer Schools are
in Material compliance with, the terms and conditions of all such Educational
Approvals. Since the Compliance Date, Buyer and the Buyer Schools have
Materially complied with all applicable laws, rules, regulations, standards and
requirements of any Educational Agency or related to any Educational Approval.

Buyer Financial Statements. Seller has been provided access to copies of the
Buyer Financial Statements. Except as set forth on Schedule 3.9, each of the
Buyer Financial Statements (a) has been prepared in accordance with the books of
account and records of Buyer, which books of account and records are true,
complete and accurate in all Material respects; (b) fairly presents in all
Material respects Buyer's financial condition and the results of its operations
at the dates and for the periods specified therein; (c) has been prepared in
accordance with GAAP, and (d) makes full and adequate provisions in accordance
with GAAP and Buyer's accounting policies, for all liabilities or obligations of
Buyer, whether accrued, absolute, contingent or otherwise.



Regulatory Matters.  Except as set forth on Schedule 3.10, no Person who
exercises substantial control over Buyer, as the term "substantial control" is
defined under 34 C.F.R. S 668.174(c)(3), has exercised substantial control over
any other postsecondary institution (whether or not participating in the Title
IV Programs). No Person who exercises substantial control over Buyer, or any
member or members of that Person's family, alone or together, exercises or has
exercised substantial control over another institution or a third-party servicer
that owes a liability for a violation of any requirement of the Title IV
Programs. No Person who exercises substantial control over Buyer has pled guilty
to, has pled nolo contendere to, or has been found guilty of, a crime involving
the acquisition, use, or expenditure of funds under the Title IV Programs or has
been judicially determined to have committed fraud involving funds under the
Title IV Programs. No Person that has the power, by contract or ownership
interest, to direct or cause the direction of the management of policies of
Buyer, has filed for relief in bankruptcy or has entered against it an order for
relief in bankruptcy. To the knowledge of Buyer, neither Buyer nor any Affiliate
of Buyer employs and, since the Compliance Date, has not employed any individual
or entity in a capacity that involves the administration or receipt of funds
under the Title IV Programs, or contracted with any institution or third-party
servicer, which has been limited, suspended or terminated under the HEA, for a
reason involving the acquisition, use, or expenditure of federal, state, or
local government funds, or has been convicted of, or has pled nolo contendere or
guilty to, a crime involving the acquisition, use, or expenditure of federal,
state, or local government funds, or has been administratively or judicially
determined to have committed fraud or any other Material violation of law
involving federal, state, or local government funds. Except as set forth on
Schedule 3.10, no institution of higher education, as that term is defined under
the HEA (including a proprietary institution of higher education and a
postsecondary vocational institution), whether or not participating in the Title
IV Programs, or any third party servicer (as that term is defined at 34 C.F.R. S
668.2) is, or, since the Compliance Date, has been, administered commonly,
jointly or in conjunction with Buyer.

Approvals.  To the Knowledge of Buyer, there is no basis for the DOE to deny a
provisional temporary or final Program Participation Agreement (PPA) and there
is no basis for the DOE to impose Material Restrictions or limitations on the
operation post-Closing for reasons attributable to Buyer or any of its
Affiliates.



COVENANTS EXTENDING TO THE CLOSING



    Access and Cooperation; Due Diligence

    .

    

    From the date hereof and until the Closing, Seller will (i) afford to the
    Representatives of Buyer, at reasonable times, reasonable access to key
    employees, sites, properties, Books and Records of Seller, (ii) provide
    Buyer with such additional financial and operating data and other
    Information relating to the business and properties of Seller as Buyer may
    from time to time reasonably request and (iii) cooperate with Buyer and
    their respective Representatives in the preparation of any documents or
    other materials that may be required in connection with any Transaction
    Document.
    
    
    
    Each of the Parties will use its commercially reasonable efforts to secure,
    as soon as practicable after the date hereof, all approvals or consents of
    third Persons as may be necessary to consummate the transactions
    contemplated hereby. By way of example and not limitation, Seller shall use
    commercially reasonable efforts to obtain estoppel letters in the form of
    Exhibit 4.1(b) completed and executed by the lessors of the Third Party
    Leases.
    
    
    
    If this Agreement is terminated pursuant to Article XI, below, each Party
    promptly shall return all written Confidential Information of the other
    Parties they then possess to the Party or Parties, as the case may be, from
    whom such Confidential Information was received.

    Conduct of Business Pending the Closing
    
    .

    Unless otherwise consented to in writing by Buyer, from the date hereof and
    until the Closing Date, Seller will:

    

    

    carry on its businesses in the ordinary course and substantially the same
    manner as it has heretofore and not introduce any material new method of
    management or operation or any new method of accounting; 
    
    
    
    maintain its properties and facilities, including those held under leases,
    in the same condition as of the date hereof, ordinary wear and tear
    excepted;
    
    
    
    perform all obligations under all written and oral agreements relating to or
    affecting its business, assets or rights, including the timely payment of
    all amounts due to Governmental Authorities, suppliers and other vendors;
    
    
    
    maintain in full force and effect without interruption (or replace with
    equivalent insurance) all its present insurance policies;
    
    
    
    maintain the instruments and agreements governing its outstanding
    Indebtedness and leases on their present terms and not incur new
    Indebtedness or enter into new lease instruments or agreements;
    
    use commercially reasonable efforts to (i) maintain and preserve its
    business organization intact, (ii) retain the services of its present key
    employees as of the Closing Date and (iii) maintain its relationships with
    all Governmental Authorities, including, but not limited to, the DOE, the
    State DOEs, Accreditation Authorities, suppliers, customers and others
    having business relations with it;
    
    
    
    comply with all applicable Governmental Requirements and Educational Agency
    requirements and provide prompt notice to Buyer of any governmental inquiry,
    notice or investigation;
    
    
    
    continue to market for, and enroll, students for future classes; and
    
    
    
    promptly notify Buyer of all (i) Litigation (including, but not limited to,
    any governmental inquiry, notice or investigation) and (ii) complaints from
    students and other customers, employees or vendors received by Seller and
    which complaints are reasonably likely to result in liability to Seller in
    excess of two thousand five hundred dollars ($2,500).

    

    Prohibited Activities

    . From the date hereof and until the Closing Date, without the prior written
    consent of Buyer or unless expressly permitted or required by this
    Agreement, Seller shall, directly or indirectly, and, with respect to
    Section 4.3(m), below, none of the Seller Parties shall, directly or
    indirectly:

    

    issue any of its Capital Stock or issue or otherwise create any options,
    warrants or rights to acquire any of its Capital Stock;
    
    
    
    make any investments (other than short-term certificates of deposit of a
    commercial bank or trust company) in the Capital Stock (or options, warrants
    or rights to acquire the Capital Stock) or Indebtedness of any Person;
    
    
    
    enter into any agreement or commitment or incur, or agree to incur any
    liability or make any payment or expenditure of any kind other than in the
    ordinary course of its business and consistent with its past practice;
    
    
    
    increase or agree to increase the compensation payable or to become payable
    to Shareholder or any of its officers, directors, employees, agents,
    consultants or independent contractors or make any discretionary bonus or
    management fee payment to any such Person, other than in the ordinary course
    of business, consistent with its past practice;
    
    
    
    create, assume or permit to be created or imposed any Liens upon any of its
    assets or properties, whether now owned or hereafter acquired other than
    purchase money security interests for equipment used in the ordinary course
    of business consistent with prior practice and with respect to which
    equipment the monthly expenditures do not exceed one thousand dollars
    ($1,000.00);
    
    
    
    (i) except as set forth on Schedule 4.3(f), or as required by applicable law
    in which case prompt notice will be provided by Seller to Buyer thereof,
    adopt, establish, amend or terminate any of its Employee Benefit Plans,
    Other Compensation Plans or Employee Policies and Procedures or (ii) take
    any discretionary action, or omit to take any contractually required action,
    if that action or omission could either (A) deplete the assets of any of its
    Employee Benefit Plans or Other Compensation Plans or (B) increase the
    liabilities or obligations under any such plan;
    
    
    
    sell, assign, lease or otherwise transfer or dispose of any of its owned or
    leased property or equipment otherwise than in the ordinary course of its
    business and consistent with its past practice, or dispose of excess or
    obsolete inventory or equipment other than for appropriate value;
    
    
    
    negotiate for the acquisition of any business or entity or the start-up of
    any new business of Seller;
    
    
    
    merge, consolidate or effect a share exchange with, or agree to merge,
    consolidate or effect a share exchange with any other Entity;
    
    
    
    waive any of its rights or claims in amounts aggregating more than ten
    thousand dollars ($10,000), provided that it may negotiate and adjust bills
    in the course of good faith disputes with customers in a manner consistent
    with past practice up to an aggregate of ten thousand dollars ($10,000);
    
    
    
    commit a breach of, or amend or terminate any Material Agreement to which it
    is a party including, but not limited to, the terms of any payable or
    receivable and any agreement with an investor or supplier; 
    
    
    
    enter into any other transaction that is not in the ordinary course of its
    business and consistent with its past practice or that is prohibited hereby;
    
    
    
    make or revoke any Tax election respecting Seller, or take any action which
    results, or could result, in a termination of the status of Seller as a
    "Subchapter S" corporation within the meaning of Section 1361 of the Code or
    take any action outside the ordinary course of business of the Schools that
    could adversely affect the liability of Buyer for Taxes after the Closing
    Date;
    
    
    
    make any changes in its Charter Documents;
    
    
    
    make any Restricted Payment (other than for purposes of paying Taxes) in
    excess of a total of thirty thousand dollars ($30,000) a calendar month
    after the date of this Agreement;
    
    
    
    award or terminate any Covered Agreement to which it is a party;
    
    
    
    (A) prepay any Indebtedness other than in the ordinary course of business
    consistent with past practices, or (B) create, assume or permit to be
    created or imposed any Liens, except for, upon any of its assets or
    properties, whether now owned or hereafter acquired other than in the
    ordinary course of business consistent with past practice; or
    
    
    
    purchase or sell (including short sales) any shares of Steiner Leisure
    Limited in any transactions effected in the Nasdaq Stock Market or
    otherwise.

    

    No Shop

    . None of the Seller Parties shall initiate, solicit or encourage, directly
    or indirectly, any inquiries or the making or implementation of any proposal
    or offer (including any proposal or offer to Seller) with respect to a
    merger, acquisition, consolidation, liquidation, dissolution, similar
    transaction involving, or any purchase of all or any significant portion of
    the assets or any equity securities of Seller, or engage in any activities,
    discussions or negotiations concerning, or provide any Confidential
    Information relating to such proposal or offer or otherwise facilitate any
    effort or attempt to make or implement such proposal or offer. Each of the
    Seller Parties shall: (a) immediately cease and cause to be terminated any
    existing activities, discussions or negotiations with any Persons conducted
    heretofore with respect to any of the foregoing, and each will take the
    steps necessary to inform the Persons referred to in the first sentence of
    this Section 4.4 of the obligations undertaken in this Section 4.4; and (b)
    notify Buyer immediately if any such inquiries or proposals are received by,
    any such Information is requested from or any such discussions or
    negotiations are sought to be initiated or continued with any of the Seller
    Parties. Each of the Seller Parties shall cause its employees, agents,
    family members (where applicable) and Representatives (including, without
    limitation, any investment banking, legal or accounting firm retained by any
    of such parties and any equity holders or Representatives of the foregoing)
    to comply with this Section 4.4.

    

    Notice to Bargaining Agents

    . Prior to the Closing Date, Seller will (a) satisfy any requirement for
    notice of the transactions contemplated by this Agreement under applicable
    collective bargaining agreements, if any, and (b) provide Buyer with proof
    that any required notice has been sent.

    

    Notification of Certain Matters

    . Each Party shall give prompt notice to the other Parties of (a) the
    existence or occurrence of each condition or state of facts which will or
    reasonably could be expected to cause any representation or warranty of such
    Party contained herein to be untrue or incorrect in any Material respect at
    or prior to the Closing Date and (b) any failure of such Party to comply
    with or satisfy any covenant, condition or agreement to be complied with or
    satisfied by such Party hereunder. The delivery of any notice pursuant to
    this Section 4.6 shall not be deemed to (a) modify the representations or
    warranties herein of the Party delivering that notice, or any other Party,
    (b) modify the conditions set forth or referred to in Article V or (c) limit
    or otherwise affect the remedies available hereunder to the Party receiving
    that notice.

    

    Supplemental Information

    . Each of the Seller Parties agrees that, with respect to the
    representations and warranties of such Party contained in this Agreement,
    such Party will have the continuing obligation until the Closing Date to
    provide Buyer promptly with such additional supplemental Information
    (collectively, the "Supplemental Information"), in the form of (a)
    amendments to then existing Schedules or (b) additional Schedules as would
    be necessary, in the light of the circumstances, conditions, events and
    states of facts then known to such Seller Party to make each of those
    representations and warranties true and correct as of the Closing Date.
    Supplemental Information provided to Buyer shall not be deemed to eliminate
    any liability of the Party making the representation or warranty in
    connection with any representation and/or warranty which is not true and
    correct.

    

    Tax Returns

    .

    For any period ending on or before the Closing Date, (i) the Seller Parties
    shall prepare, or cause to be prepared and filed, all income Returns of, or
    with respect to the income of, as the case may be, the Seller Parties and
    shall prepare, or cause to be prepared, all other Returns of the Seller
    Parties and the Seller parties shall pay or cause to be paid, on a timely
    basis, all Taxes due thereon which are the obligations of the Seller
    Parties. Seller shall prepare and file the federal and state income tax
    Returns for each entity required to file a Return with respect to the income
    of Seller for the tax period ending on the Closing Date prior to the due
    date for its filing. In the case of any real or personal property taxes (or
    other similar Taxes) attributable to the Purchased Assets for which Taxes
    are reported on a Return covering a period commencing before the Closing and
    ending thereafter (a "Straddle Period Tax"), any such Straddle Period Taxes
    shall be prorated between Buyer and Seller on a per diem basis. The party
    required by law to pay any such Straddle Period Tax (the "Paying Party")
    shall file the Return related to such Straddle Period Tax within the time
    period prescribed by law and shall timely pay such Straddle Period Tax. To
    the extent any such payment exceeds the obligation of the Paying Party
    hereunder, the Paying Party shall provide the other party (the "Non-Paying
    Party") with notice of payment, and within 10 days of receipt of such notice
    of payment, the Non-Paying Party shall reimburse the Paying Party for the
    Non-Paying Party's share of such Straddle Period Taxes.
    
    The Parties shall cooperate and provide each other with such Information and
    records and access to officers, directors, employees and agents as may be
    reasonably required in connection with the preparation of any Return or in
    any Tax audit or other Tax proceeding relating to Seller.
    
    At the Closing, Seller shall complete, execute and deliver to Buyer an
    executed certificate in the form of Exhibit 4.8(c), to the effect that no
    withholding is required under Section 1445 of the Code in connection with
    the transactions contemplated by this Agreement.
    
    All sales, use, value-added, gross receipts, excise, registration, stamp
    duty, transfer or other similar taxes or governmental fees ("Transfer
    Taxes") imposed or levied by reason of, in connection with or attributable
    to this Agreement and the transactions contemplated hereby shall be borne by
    Buyer. The party required by law to file a Return with respect to such
    Transfer Taxes shall do so within the time period prescribed by law, and
    Buyer shall promptly reimburse the Seller Parties for any Transfer Taxes so
    paid by the Seller Parties upon receipt of notice that such Transfer Taxes
    have been paid.

    Business Relations. Seller and Buyer shall cooperate to present the
    transactions contemplated hereby to the parties with which Seller has
    contractual relations (i.e., lessors and other facility owners/operators),
    as soon as practicable after the date hereof and consistent with applicable
    securities laws and other Governmental Requirements, in such a manner as to
    minimize the disruption to the Business and assure such contractual parties
    that Seller will continue to be operated by substantially the same
    management team and in accordance with past practices.

    Reasonable Efforts

    . Subject to the terms and conditions of this Agreement, each of the Parties
    shall use commercially reasonable efforts in good faith to take or cause to
    be taken as promptly as practicable all reasonable actions that are within
    its control to cause to be fulfilled those actions upon which the conditions
    precedent to the other Party's obligations to consummate the transactions
    contemplated by this Agreement are dependent.

    Required Government Approvals. Each of the Parties, as is appropriate, shall
    cooperate in the filing of a pre-acquisition review application with the DOE
    with respect to the transactions contemplated by this Agreement as soon as
    practicable after the date of this Agreement, but in no event later than
    seven (7) business days following the date of this Agreement and shall
    thereafter use commercially reasonable efforts to obtain the DOE Pre-Closing
    Notice and to obtain all other consents, approvals, exemptions and
    authorizations and to give all of the notices required in connection with
    the consummation of the transactions contemplated by this Agreement,
    including all approvals from all Accreditation Authorities, the DOE
    (including with respect to all student loan programs with respect to which
    Seller participates as of the date hereof and on the Closing Date), the
    State DOEs and all other Governmental Authorities required for the conduct
    by Buyer with the Purchased Assets after the Closing of all of the
    businesses now conducted by Seller (the "Required Governmental Approvals")
    without any Material Restrictions or Covered Restrictions). Notwithstanding
    the foregoing, such reasonable commercial efforts shall not require Buyer to
    change any aspects of the operations or activities of its post-secondary
    schools other than the Schools in a manner that would reduce revenues or
    profits therefrom from what otherwise would be the case.

 1. Preserve Accuracy of Representations and Warranties

    . Each Party shall promptly notify the other Parties of any Litigation that
    is instituted or threatened against such Party to restrain, prohibit or
    otherwise challenge the legality of any transaction contemplated by this
    Agreement. Each of the Parties shall promptly notify the other Parties of
    any Litigation that may be threatened, brought, asserted or commenced
    against such Party which would have been listed in any Schedule of such
    Party hereto if such lawsuit, claim, proceeding or investigation had arisen
    prior to the date hereof.

    

    Removal of Liens. Seller shall have all Liens encumbering the Purchased
    Assets removed.

    Leases. Buyer or an Affiliate of Buyer shall use commercially reasonable
    efforts as promptly as practicable to finalize and enter into, contingent
    upon the Closing, the lease agreements contemplated by Section 5.2(m) and
    Seller shall use commercially reasonable efforts to cooperate with Buyer in
    connection with such efforts.

    Department of Commerce. The Seller Parties shall prepare and file with the
    United States Department of Commerce all documentation required to be filed
    therewith as a result of the transactions contemplated hereby.

    Retention Bonuses. The Seller Parties, jointly and severally, shall pay all
    "retention bonuses" or similar payments to employees of Seller as required
    pursuant to the arrangements entered into by the Seller Parties relating to
    such payments.

    Closing Financials. The Closing Financials shall reflect no Seller Material
    Adverse Effect.

    Data Room. Seller shall take all steps reasonably necessary so that the
    contents of the Data Room as of 10:00 a.m. on the date hereof will be
    segregated from any materials subsequently added to the Data Room.



CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PARTIES



Conditions to the Obligations of Buyer

. The obligation of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment, prior to or at Closing, of each
of the following conditions (any or all of which may be waived by Buyer in its
discretion):



Each of the representations and warranties set forth in Article II shall be true
and correct as of the Closing Date in all material respects as of the Closing
Date; provided that, for purposes of determining the satisfaction of this
condition, such representations and warranties shall be deemed to be true and
correct in all material respects unless the failure of such representations to
be true and correct results or would reasonably be expected to result, in the
aggregate, a Seller Material Adverse Effect;



The Seller Parties shall have performed and complied in all material respects
with all covenants, obligations and undertakings required by this Agreement to
be performed and complied with by the Seller Parties at or prior to the Closing;



There shall be no Litigation that seeks to restrain, enjoin or otherwise prevent
consummation of the transactions contemplated by this Agreement or the other
Transaction Documents, and no judgment, order or decree shall have been rendered
that has the effect of enjoining the consummation of the transactions
contemplated hereby or thereby;



Shareholder shall have executed an employment agreement with Buyer or an
Affiliate thereof in a form to be agreed to by the Parties (the "New Employment
Agreement") having substantially the terms set forth in Schedule 5.1(d);



Each of the Seller Parties shall have executed and delivered to Buyer a
certificate in a form reasonably satisfactory to counsel to Buyer certifying as
to (i) fulfillment of the conditions specified in Section 5.1(a) (unless
otherwise waived in accordance with the terms hereof); and (ii) incumbency,
signatures and other matters customary for transactions of this nature;



Seller shall have delivered to Buyer an opinion of counsel in form reasonably
satisfactory to counsel for Buyer with respect to the matters indicated in
Schedule 5.1(f);



Seller shall have procured and delivered to Buyer consents and approvals from
all Persons from whom consents are required with respect to Seller for the
consummation of the transactions contemplated by this Agreement as set forth in
Schedule 5.1(g);

Seller shall complete, execute and deliver to Buyer a certificate in a form
reasonably acceptable to Buyer, to the effect that no withholding is required
under Section 1445 of the Code in connection with the transactions contemplated
by this Agreement;

Seller shall have delivered to Buyer a certificate, dated within ten (10) days
prior to the Closing Date, duly issued by the appropriate Governmental
Authorities (i) in Seller's Organization State and in each other jurisdiction
where Seller is qualified to do business showing Seller to be in good standing
and authorized to do business in its Organization State and those other
jurisdictions and (ii) in its Organization State certifying Seller's articles of
incorporation;

Seller shall have delivered to Buyer such bills of sale, assignments and other
instruments of transfer or conveyance (including certificates of title origin
(or like documents) with respect to any equipment included in the Purchased
Assets for which a certificate of title or origin is required in order to
transfer title) as Buyer may reasonably request or as may be otherwise necessary
to evidence and effect the sale, assignment, transfer, conveyance and delivery
of the Purchased Assets to Buyer.

Seller shall have delivered to Buyer (i) assignments of the Real Property Leases
(A) of which Shareholder or an entity owned by Shareholder is the lessor on the
terms set forth on Schedule 5.1(k) and (B) of which unrelated parties are the
lessors (the "Third Party Leases") in substantially the form of Exhibit 5.1(k)
and on terms (x) reflecting an Aggregate Lease Increase of not more than one
million dollars ($1,000,000) and (y) providing for a lease termination date with
respect to each Third Party Lease of not sooner than that currently applicable
to such Third Party Lease, except with respect to the Westminster, Colorado
lease, as to which Buyer shall not be required to post a letter of credit or
similar security and (ii) documents confirming the assignment of the equipment
leases and service contracts listed on Schedule 2.20(a) to Buyer effective as of
the Closing Date;

All of the facilities operated by Seller as of the date hereof shall be in full
operation in all material respects;



The Escrow Agreement shall have been executed and delivered by all of the
parties thereto;



Seller shall have delivered to Buyer copies of (i) the resolutions of the Boards
of Directors and shareholder of Seller authorizing the execution and performance
of this Agreement, the Transaction Documents to be executed by Seller and the
transactions contemplated hereby and thereby and (ii) the Charter Documents, of
Seller, in each case certified by the secretary of Seller;



Seller shall have delivered to Buyer a list of the students enrolled with Seller
as of three (3) business days prior to the Closing Date (including active
students, students enrolled who have not yet commenced classes and students on
leaves of absence, indicating which students are in each such category);



Seller shall have delivered to Buyer (i) confirmation of the release of any
Liens against the Purchased Assets in each case in such form as Buyer may
reasonably request; and (ii) evidence reasonably satisfactory to Buyer that all
of the Indebtedness of Seller, other than the Assumed Liabilities, have been
terminated with no further liability to Seller after the Closing Date;



Buyer shall have received, each in form and substance reasonably satisfactory to
the Buyer and without imposition of any Material Restriction or any Covered
Restriction, the consents and approvals set forth on Schedule 5.1(q) and Buyer
shall have not received from any Governmental Authorities or Accreditation
Authorities, subject to reasonable verification by Seller, information to
reasonably suggest that any of the Required Governmental Approvals will not be
received without imposition of any Material Restriction or any Covered
Restriction;



[INTENTIONALLY LEFT BLANK]

The operating data described on Schedule 5.1(s) of the Schools for the three
months ended on the last day of the month prior to the Closing Date shall not
reflect a material adverse change in excess of the variation parameters set
forth in Schedule 5.1(s) for such item from the operating data of the Schools
for the same three months in the prior year(s);

Seller shall have delivered to Buyer properly completed and executed forms
required for this transaction by the U.S. Department of Commerce in a form
reasonably satisfactory to Buyer;

No audit, program review, investigation or visit shall have been commenced,
scheduled or made known to the Buyer, Seller or the Schools by any Educational
Agency or, with respect to compliance by the Schools with any requirement of an
Educational Agency or Educational Approval, reasonably likely to have a material
adverse impact on the Schools' participation in the Title IV Programs;

The Seller Parties shall have delivered to Buyer documentation reasonably
satisfactory (which will include review by Buyer's independent auditor) to the
Buyer that the Schools have complied with the requirements of 34 C.F.R. S
600.5(a)(8), and have not derived more than ninety percent (90%) of their
revenues from Title IV Program funds as determined in accordance with 34 C.F.R.
S 600.5(d), for the fiscal year ending on December 31, 2005;

Simultaneously with the Closing, there shall be a closing of the purchase by an
Affiliate of Buyer (the "BWM Buyer") of substantially all of the assets of
Bodyworkmall, LLC ("BWM") on terms mutually agreeable to BWM Buyer and BWM;

There shall have been no Seller Material Adverse Effect since the date of this
Agreement and Buyer shall have received a Certificate in that regard from
Seller; and

The 2005 EBITDA shall be not less than three million, five hundred thousand
dollars ($3,500,000) as determined pursuant to Section 1.7, above.

Conditions to Obligations of the Seller Parties

. The obligation of the Seller Parties to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment, prior to or
at the Closing, of each of the following conditions (any or all of which may be
waived by Seller Parties in their sole discretion):



Each of the representations and warranties of Buyer set forth in Article III,
above, hereof shall be true and correct in all material respects as of the
Closing; provided that, for purposes of determining the satisfaction of this
condition, such representations and warranties shall be deemed to be true and
correct in all material respects unless the failure of such representations to
be true and correct results or would reasonably be expected to result in a Buyer
Material Adverse Effect;



Buyer shall have performed and complied in all material respects with all
covenants, obligations and undertakings required by this Agreement to be
performed and complied with by Buyer prior to or at the Closing;



No Litigation that seeks to restrain, enjoin or otherwise prevent consummation
of the transactions contemplated by this Agreement or other Transaction
Documents, and no judgment, order or decree shall have been rendered that has
the effect of enjoining the consummation of the transactions contemplated hereby
or thereby;



Buyer shall have delivered to Seller and the Escrow Agent consideration in the
respective amounts indicated in Section 1.6, above;



An appropriate officer of Buyer shall have executed and delivered a certificate
in a form reasonably satisfactory to the Seller Parties certifying as to (i) the
accuracy of the representations and warranties in Article III above; (ii) the
fulfillment of the conditions specified in this Section 5.2 and (iii) incumbency
signatures and other matters customary for transactions of this nature;



Buyer shall have executed and delivered the New Employment Agreement with
Shareholder;



The Escrow Agreement shall have been executed and delivered by all of the
parties thereto;



Buyer shall have delivered to Seller copies of the resolutions of the board of
directors of Buyer authorizing the execution and performance of this Agreement
and the transactions contemplated hereby certified by the secretary of Buyer;



Buyer shall have delivered to Seller a certificate, dated within ten (10) days
prior to the Closing Date, duly issued by the appropriate Governmental
Authorities (i) in its Organization State and in each other jurisdiction where
Buyer is qualified to do business showing Buyer to be in good standing and
authorized to do business in its Organization State and those other
jurisdictions and (ii) in its Organization State certifying its articles of
incorporation;

Buyer shall have procured and delivered to Seller consents and approvals from
all Persons from whom consents are required with respect to Buyer for the
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents as set forth on Schedule 5.2(j);

There shall have been no Buyer Material Adverse Effect since the date of this
Agreement and Seller shall have received a certificate in that regard from
Buyer;

Simultaneously with the Closing, there shall be a closing of the purchase by the
BWM Buyer of substantially all of the assets of BWM on terms mutually agreeable
to BWM Buyer and BWM; and



Buyer or an Affiliate of Buyer shall have entered into or be willing to enter
into (subject only to Seller's agreement thereto) lease agreements with the
third party lessors of Seller as described in Section 5.1(k) and with Affiliates
of Seller pursuant to Schedule 5.1(k).



COVENANTS FOLLOWING THE CLOSING



Purchase Price Adjustment

. All indemnity payments made by Seller under this Agreement shall be treated as
purchase price adjustments for purposes of all Tax matters, unless a different
Tax treatment is required pursuant to a "determination" (as defined in Section
13.13(a) of the Code), or as provided in any equivalent provision of state,
local or foreign law).



Control Over Purchased Assets

. Immediately after the Closing, Seller shall take all steps and actions as
Buyer may reasonably request or as may otherwise be necessary to put Buyer in
actual possession or control of the Purchased Assets.

Preparation and Filing of Tax Return. The Seller Parties will pay all Taxes
required to be paid with respect to the Purchased Assets for any period through
the Closing Date.

Employee Benefits. Following the Closing Date, Seller's employees will be
eligible to receive benefits similar to those received by employees of Buyer in
similar positions.

Dissolution. Shareholder and Seller shall cause Seller to be dissolved within 90
days after the Closing Date and, commencing on the Closing Date, shall cause
Seller to conduct no business after other than in connection with its
obligations hereunder and in connection with winding up its business and
operations.



INDEMNIFICATION



Survival of Representations and Warranties

. All the provisions of this Agreement shall survive the Closing indefinitely
notwithstanding any investigation at any time made by or on behalf of any Party
or the provision of any Supplemental Information above, provided that the
representations and warranties set forth in Articles II and III and in any
certificate delivered in connection herewith with respect to any of those
representations and warranties will terminate and expire on the eighteen-month
anniversary of the Closing Date, except as follows: (a) the representations and
warranties contained in Section 2.26 Matters (insofar as it relates to Taxes)
and Section 2.27 (Taxes (including escheat taxes)) will survive until the
expiration of the applicable statutes of limitations (including all periods of
extension and tolling), if any; (b) the representations and warranties set forth
in Section 2.16 (Environmental Matters) shall survive for five (5) years and (c)
the representations and warranties set forth in Sections 2.1 (Organization), 2.6
(Authorization and Enforceability), 2.8 (No Subsidiaries), 2.9 (Capital Stock of
Seller), 3.1 (Organization; Power) and 3.2 (Authorization and Enforceability)
shall survive indefinitely (such exceptions, collectively, the "Specified
Indemnities"). Notwithstanding anything in this Agreement to the contrary, a
Party shall have the right to commence Litigation after the expiration of any of
the above-specified time periods with respect to claims as to which notice was
provided pursuant to Section 7.4, below, to the Party against which such claim
is being asserted prior to the expiration of such time period; provided,
however, that such Litigation is commenced within the statutory period of
limitations applicable to that Litigation.



Indemnification of Buyer Indemnified Parties

. Subject to the applicable provisions of Section 7.1, above, each of the Seller
Parties, jointly and severally, covenant and agree that such Seller Party will
indemnify each Buyer Indemnified Party against, and hold each Buyer Indemnified
Party harmless from and in respect of, all Damage Claims that arise from, are
based on or relate or otherwise are attributable to (a) any breach of the
representations and warranties of any of the Seller Parties set forth herein or
in certificates delivered in connection herewith, (b) any nonfulfillment of any
covenant or agreement on the part of any of the Seller Parties under this
Agreement or under any of the other Transaction Documents or (c) any Excluded
Liability.



Indemnification of Seller Indemnified Parties

. Subject to the applicable provisions of Section 7.1, above, Buyer covenants
and agrees that Buyer will indemnify each Seller Indemnified Party against, and
hold each Seller Indemnified Party harmless from and in respect of, all Damage
Claims that arise from, are based on or relate or otherwise are attributable to
(a) any breach of the representations and warranties of Buyer set forth herein
or in certificates delivered in connection herewith to Seller or (b) any
nonfulfillment of any covenant or agreement on the part of Buyer, under this
Agreement or under any of the other Transaction Documents .



Conditions of Indemnification

. 

All claims for indemnification under this Agreement shall be asserted not later
than the eighteen-month anniversary of the Closing Date (except with respect for
the Specified Indemnities, for which indemnity claims may be asserted until the
expiration of the survival periods set forth in Section 7.1 above) and resolved
as provided in this Section 7.4.



A party claiming indemnification under this Agreement (an "Indemnified Party")
shall promptly (i) notify the party from whom indemnification is sought (the
"Indemnifying Party") of any third-party claim or claims asserted against the
Indemnified Party (a "Third-Party Claim") that could give rise to a right of
indemnification under this Agreement and (ii) transmit to the Indemnifying Party
a written notice ("Claim Notice") describing in reasonable detail the nature of
the Third-Party Claim, a copy of all papers served with respect to that claim
(if any), an estimate of the amount of damages attributable to the Third-Party
Claim to the extent feasible (which estimate shall not be conclusive of the
final amount of that claim) and the basis for the Indemnified Party's request
for indemnification under this Agreement. Except as set forth in Section 7.1,
above, the failure to promptly deliver a Claim Notice shall not relieve the
Indemnifying Party of its obligations to the Indemnified Party with respect to
the related Third-Party Claim except to the extent that the resulting delay is
materially prejudicial to the defense of that claim. Within fifteen (15) days
after receipt of any Claim Notice (the "Election Period"), the Indemnifying
Party shall notify the Indemnified Party (i) whether the Indemnifying Party
disputes its potential liability to the Indemnified Party under this Article VII
with respect to that Third-Party Claim and (ii) if the Indemnifying Party does
not dispute its potential liability to the Indemnified Party with respect to
that Third-Party Claim, whether the Indemnifying Party desires, at the sole cost
and expense of the Indemnifying Party, to defend the Indemnified Party against
that Third-Party Claim.



If the Indemnifying Party does not dispute its potential liability to the
Indemnified Party, it shall notify the Indemnified Party within the Election
Period that the Indemnifying Party elects to assume the defense of the
Third-Party Claim, and the Indemnifying Party shall have the right to defend, at
its sole cost and expense, that Third-Party Claim by all appropriate
proceedings, which proceedings shall be prosecuted diligently by the
Indemnifying Party utilizing counsel reasonably satisfactory to the Indemnified
Party to a final conclusion or settled at the discretion of the Indemnifying
Party in accordance with this Section 7.4(c), and the Indemnified Party will
cooperate with the Indemnifying Party in all reasonable respects in the defense
of that Third-Party Claim; provided, however, that the Indemnifying Party shall
not enter into any settlement with respect to any Third-Party Claim that
requires any payment from or purports to limit the activities of, or otherwise
restrict in any way, any Indemnified Party or any Affiliate of any Indemnified
Party without the prior consent of that Indemnified Party (which consent shall
not be unreasonably withheld). The Indemnified Party is hereby authorized, at
the sole cost and expense of the Indemnifying Party, to file, during the
Election Period, any motion, answer or other pleadings or take any other action,
in each case utilizing counsel selected by such Indemnified Party, that the
Indemnified Party shall reasonably deem necessary or appropriate to protect its
interests or those of the Indemnifying Party. The Indemnified Party may
participate in, but not control, any defense or settlement of any Third-Party
Claim controlled by the Indemnifying Party pursuant to this Section 7.4(c) and
will bear its own costs and expenses with respect to that participation;
provided, however, that if the named parties to any such action (including any
impleaded parties) include both the Indemnifying Party and the Indemnified
Party, and the Indemnified Party has been advised by counsel that there may be
one or more legal defenses available to it which are different from or
additional to those available to the Indemnifying Party, then the Indemnified
Party may employ separate counsel at the expense of the Indemnified Party
(though without otherwise limiting the obligations of the Indemnifying Party
under this Article VII), and, on its written notification of that employment,
the Indemnifying Party shall not have the right to assume or continue the
defense of such action on behalf of the Indemnified Party.



If the Indemnifying Party (i) within the Election Period (A) elects not to
defend the Indemnified Party pursuant to Section 7.4(c), above, or (B) fails to
notify the Indemnified Party that the Indemnifying Party elects to defend the
Indemnified Party pursuant to Section 7.4(c), above, or (ii) elects to defend
the Indemnified Party pursuant to Section 7.4(c), above, but fails diligently
and promptly to prosecute or settle the Third-Party Claim, then the Indemnified
Party, without prejudice to any claims it may have against the Indemnifying
Party under this Article VII or otherwise shall have the right to defend, at the
sole cost and expense of the Indemnifying Party (if the Indemnified Party is
entitled to indemnification hereunder), the Third-Party Claim by all appropriate
proceedings, which proceedings shall be promptly and vigorously prosecuted by
the Indemnified Party to a final conclusion or settled. The Indemnified Party
shall have full control of such defense and proceedings. Notwithstanding the
foregoing, if the Indemnifying Party has delivered a written notice to the
Indemnified Party to the effect that the Indemnifying Party disputes its
potential liability to the Indemnified Party under this Article VII and if that
dispute is resolved in favor of the Indemnifying Party, the Indemnifying Party
shall not be required to bear the costs and expenses of the Indemnified Party's
defense pursuant to this Section 7.4, or of the Indemnifying Party's
participation therein at the Indemnified Party's request, and the Indemnified
Party shall reimburse the Indemnifying Party in full for all reasonable costs
and expenses of such participation. The Indemnifying Party may participate in,
but not control, any defense or settlement controlled by the Indemnified Party
pursuant to this Section 7.4(d) and the Indemnifying Party shall bear its own
costs and expenses with respect to that participation. Notwithstanding the
foregoing, if an Indemnified Party reasonably believes an adverse determination
with respect to the action, lawsuit, investigation, proceeding or other claim
giving rise to such claim for indemnification could materially adversely affect
any Educational Approval of the Schools or the Schools' ability to participate
fully in the Title IV Programs, the Indemnified Party may, by notice to the
Indemnifying Party, assume the exclusive right to defend, compromise, or settle
such matter, provided that the Indemnifying Party shall not be bound by a
settlement effected without its consent (which may not be unreasonably
withheld).



In the event any Indemnified Party should have a claim against any Indemnifying
Party hereunder that does not involve a Third-Party Claim, the Indemnified Party
shall transmit to the Indemnifying Party a written notice (the "Indemnity
Notice") describing in reasonable detail the nature of the claim, an estimate of
the amount of Damages attributable to that claim to the extent feasible (which
estimate shall not be conclusive of the final amount of that claim) and the
basis of the Indemnified Party's request for indemnification under this
Agreement. If the Indemnifying Party does not notify the Indemnified Party
within fifteen (15) days from its receipt of the Indemnity Notice that the
Indemnifying Party disputes the claim specified by the Indemnified Party in the
Indemnity Notice, that claim shall be deemed a liability of the Indemnifying
Party hereunder. If the Indemnifying Party has timely disputed that claim, as
provided above, that dispute shall be resolved pursuant to Section 11.6, below,
by proceedings in an appropriate court of competent jurisdiction if the parties
do not reach a settlement of that dispute within thirty (30) days after notice
of that dispute is given (the "Indemnity Notice Period").



Payments of all amounts owing by an Indemnifying Party pursuant to this
Article VII relating to a Third-Party Claim shall be made within thirty (30)
days after the latest of (i) the settlement of that Third-Party Claim, (ii) the
expiration of the period for appeal of a final adjudication of that Third-Party
Claim and (iii) the expiration of the period for appeal of a final adjudication
of the Indemnifying Party's liability to the Indemnified Party under this
Agreement in respect of that Third-Party Claim. Payments of all amounts owing by
an Indemnifying Party pursuant to Section 7.4(e), above, shall be made within
thirty (30) days after the later of the expiration of (i) the Indemnity Notice
Period and (ii) the expiration of the period for appeal of a final adjudication
of the Indemnifying Party's liability to the Indemnified Party under this
Agreement.



Exclusive Remedy.

The Parties agree that from and after the Closing the sole and exclusive remedy
and recourse of Buyer with respect to any and all Damage Claims relating to or
arising out of the subject matter of this Agreement, except in case of fraud,
shall be pursuant, and subject to, the indemnification provisions set forth in
this Article VII. Nothing contained herein shall (i) limit any Party's right to
specific performance under this Agreement or (ii) limit any Party's remedy and
recourse in the event the Closing does not occur.



Limitations on Indemnification

. Notwithstanding anything in this Article VII to the contrary, and except with
respect to the agreements in Section 6.5, above, and Article X and Article XI,
below, an Indemnified Party shall not be entitled to indemnification with
respect to any claim for indemnification under this Article VII unless the
amount of such claim is at least five thousand dollars ($5,000) (each a
"Permitted Claim") and shall not be entitled to indemnification for Permitted
Claims unless and until and to the extent the aggregate thereof exceeds one
hundred twenty-five thousand dollars ($125,000) (the "Deductible") (provided
that the Deductible shall not apply to indemnifiable Damages with respect to
those items identified in Schedule 7.6), in which case the Indemnified Party
shall be entitled only to indemnifiable Damages exceeding such threshold (i.e.,
the $125,000 amount shall serve as a deductible). In addition, the maximum
amount payable by the Seller Parties on the one hand, and the Buyer, on the
other hand, under the indemnification provided under this Article VII shall be
equal to thirty percent (30%) of the aggregate amount of consideration received
by Seller pursuant to this Agreement (including any adjustments to the Purchase
Price as provided in Article I). Notwithstanding the foregoing, the above
limitations on indemnification claims (other than that described in the second
sentence of this Section 7.6) should not apply to (a) any indemnifiable Damages
resulting from matters relating to the Third Party Leases that would have been
disclosed in estoppel letters in the form of Exhibit 4.1(b) from a lessor of a
Third Party Lease where such estoppel letter was, in fact, not received by Buyer
prior to the Closing and (b) actual collections by Buyer of Receivables and with
respect to (x) Receivables other than notes receivable (the "Accounts
Receivable"), Buyer shall be entitled to indemnification with respect to
Accounts Receivable (as reflected in the Closing Date Balance Sheet), reduced by
the allowance for doubtful accounts with respect to such Accounts Receivable (as
reflected in the Closing Date Balance Sheet), that are not collected when due in
accordance with their respective terms and (y) Receivables that are notes
receivable (the "Notes Receivable"), Buyer shall be entitled to indemnification
for Notes Receivable that are not collected when due in accordance with their
respective terms to the extent, if any, that the aggregate thereof is at least
twenty-five thousand dollars ($25,000), in which case Buyer shall be entitled
only to the indemnifiable Damages exceeding such threshold (i.e., the $25,000
shall serve as a deductible).

Set-Off. Buyer may set-off against any amounts that any of the Seller Parties
are required to pay to Buyer Indemnified Party, any amounts owed by Buyer to
Seller under this agreement. Notwithstanding anything to the contrary set forth
herein, in determining the amount of any indemnifiable Damages, the amount of
such Damages shall be calculated net of any insurance proceeds actually received
(net of any collection costs incurred by an Indemnified Party), and any
indemnity, contribution or other similar payment actually received, by the
Indemnified Party from any third party with respect thereto. In the event that
an Indemnified Party shall collect any available insurance proceeds and any
indemnities, contributions or other similar payments from third parties
following its receipt of any cash from the Indemnity Escrow Account in respect
of a claim hereunder but prior to the termination of the Escrow Agreement, such
Indemnified Party shall deposit in the Indemnity Escrow Account the amounts so
collected in an amount equal to the amount of such proceeds or other payments
used to reduce the amount of Damages.






[INTENTIONALLY LEFT BLANK].





DEFINITIONS AND DEFINITIONAL PROVISIONS



Defined Terms

. As used in this Agreement, the following terms have the meanings assigned to
them below:

"2005 EBITDA" means, with respect to Seller, the earnings before interest,
income Taxes (by way of clarification, no other Taxes are intended to be covered
under this exclusion, including, but not limited to, property Taxes),
depreciation and amortization thereof with respect to calendar year 2005 (except
that interest income on student notes receivable, as calculated on a cash basis,
shall not be so deducted) with the following items added to the foregoing: (a)
BWM expenses for tables, books and supplies (BWM was paid a fee of cost plus 10%
on Seller's purchases from them through the first half of 2005, lowered to cost
plus 3% as of 8/1/05; this amount to be added back represents the difference
between 10% and 3% through 8/1/05); (b) legal, accounting, consulting and other
expenses directly related to transactions contemplated by this Agreement,
including deal-closing success fee for consultant, but not consultant's hourly
billings; (c) expenses for cancelled programs/locations because of transactions
contemplated by this Agreement; to-wit: esthetician program and Sacramento
Branch Campus; (d) payment to Sangam (Shareholder's property management company)
re: adding back payroll expense of any Sangam employee paid through Seller; (e)
an amount equal to the total amount under-accrued on the balance sheet of Seller
for 2004 relating to the reserve for notes receivable; and (f) an amount equal
to the amount of student registration fees recorded in 2004 that should have
been recorded in 2005 under GAAP. The determination of 2005 EBITDA shall be made
in accordance with GAAP. Notwithstanding the foregoing, the items in clauses (e)
and (f) shall not be added if the definition of 2005 EBITDA pursuant to Section
1.7, above, reflects the need to restate the financial statements of Seller for
2004 such that the amounts described in clauses (e) and (f) are fully accounted
for and included in the financial statements of Seller for 2004 following any
such restatement.

"2006 Net Income" means net income, excluding state and federal income taxes (as
determined in accordance with GAAP), of the business to be operated by Buyer
with the Purchased Assets, as determined pursuant to Section 1.8(b), above and
in accordance with GAAP; provided, however, that should the accounting method
used to recognize gift certificate revenue and related liability in accordance
with GAAP in the determination of 2005 EBITDA, as determined pursuant to 
Section 1.7, be different than the accounting method used to recognize gift
certificate revenue and related liability in accordance with GAAP in the
determination of 2006 Net Income, as determined pursuant to Section 1.8(b), then
2006 Net Income shall be adjusted, whether positive or negative, to reflect the
impact of the change in accounting method utilized to recognize gift certificate
revenue and the related liability.



"2006 Net Income Report" has the meaning specified in Section 1.8(b).

"2006 Third Firm" has the meaning specified in Section 1.8(b).

"2006 Review Period" has the meaning specified in Section 1.8(b).

"Aboveground Storage Tank" shall have the meaning ascribed to such term in
Section 6901 et seq., as amended, of RCRA, or any applicable state or local
statute, law, ordinance, code, rule, regulation, order ruling, or decree
governing Aboveground Storage Tanks.

"ACCET" means the Accrediting Counsel for Continuing Education.

"Accounts Receivable" has the meaning specified in Section 7.6.

"Accreditation Authority" means any non-governmental or quasi-governmental body
that grants or withholds accreditation in accordance with standards relating to
the performance, operation, financial condition, or academic standards of
private post-secondary schools, including, but not limited to, ACCET, COMTA and
IMSTAC.

"ACM" has the meaning specified in Section 2.16(b).



"Adjusted EBITDA Report" has the meaning specified in Section 1.7(b).



"Adjusted 2006 Report" has the meaning specified in Section 1.8(b).



"Affiliate" means, as to any specified Person, any other Person that, directly
or indirectly through one or more intermediaries or otherwise, controls, is
controlled by or is under common control with the specified Person. As used in
this definition, "control" means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a Person
(whether through ownership of Capital Stock of that Person, by contract or
otherwise).

"Aggregate Lease Increase" shall mean the aggregate of any additional lease
payments and one-time transfer payments (as defined under GAAP except that the
dollar amount shall be determined on a cash basis) in excess of the Existing
Lease Commitments which are required to be paid by the lessors of any Third
Party Leases in conjunction with the assignment of such leases under the terms
of this Agreement.

"Agreement" means this Agreement, including all schedules and exhibits included
as part of the Disclosure Letter, as each of the same may be amended, modified
or supplemented from time to time pursuant to the provisions hereof or thereof.



"Assumed Liabilities" has the meaning specified in Section 1.4.

"ATRC" has the meaning specified in Section 1.9(c).

"ATRC Review Period" has the meaning specified in Section 1.9(d).

"Books and Records" has the meaning specified in Section 1.2(j).



"Business" means the business to be operated by Buyer and/or, as the case may
be, one or more affiliates of Buyer with the Purchased Assets.

"Buyer" has the meaning specified in the introduction.

"Buyer Financial Statements" means the audited balance sheet as of year end 2003
and 2004, and the related audited statement of income, cash flows and
stockholders' equity for the 12-month period then ended.



"Buyer's Accountant" has the meaning specified in Section 1.7(b).



"Buyer Indemnified Parties" means Buyer and each of its Affiliates and each of
the respective Representatives of Buyer and such Affiliates; provided, however,
that no Person who indemnifies Buyer Indemnified Parties in this Agreement will
be a Buyer Indemnified Party for purposes of this Agreement.



"Buyer Material Adverse Effect" means any event, change, violation, inaccuracy,
circumstance or effect (regardless of whether or not such events, changes,
violations, inaccuracies, circumstances or effects are inconsistent with the
representations or warranties made by the Buyer in this Agreement) that is
materially adverse to the operations, condition (financial or otherwise), assets
(tangible and intangible), liabilities, employees, properties, results of
operations or business as now conducted, taken as a whole, of Buyer; provided,
however that none of the following shall be deemed to constitute a Buyer
Material Adverse Effect (either alone or in combination): any adverse event,
change, violation, inaccuracy, circumstance or effect resulting from or relating
to (i) general business, economic or political conditions, (ii) compliance with
the terms and conditions of, or any action or an action required by this
Agreement, (iii) any breach by any party other than Buyer of any provision of
this Agreement or any agreement or instrument contemplated by this Agreement or
any action by a Seller Party or (iv) any failure of Buyer to meet internal,
published or other estimates predictions, projections or forecasts of revenues,
net income or any other measure of financial performance.



"Buyer's Accountant" has the meaning specified in Section 1.7(c).



"BWM" has the meaning specified in Section 5.1(x).



"BWM Buyer" has the meaning specified in Section 5.1(w).



"Capital Stock" means, with respect to: (a) any corporation, any share, or any
depositary receipt or other certificate representing any share of an equity
ownership interest in that corporation; and (b) any other Entity, any share,
membership or other percentage interest, unit of participation or other
equivalent (however designated) of an equity interest in that Entity.

"Cash on Hand" means cash and cash equivalents (i.e., items that are convertible
into cash within ninety (90) days), owned by Seller, including, but not limited
to, held in bank accounts or investment accounts.

"CDBS Review Period" has the meaning specified in Section 1.9(b).



"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.



"Charter Documents" means, with respect to any Entity at any time, in each case
as amended, modified and supplemented at that time, the articles, memorandum or
certificate of formation, incorporation, organization or association (or the
equivalent organizational documents) of that Entity, (b) the bylaws, articles of
association or limited liability company agreement or regulations (or the
equivalent governing documents) of that Entity and (c) each document setting
forth the designation, amount and relative tights, limitations and preferences
of any class or series of that Entity's Capital Stock or of any rights in
respect of that Entity's Capital Stock.



"Claim Notice" has the meaning specified in Section 7.4(b).



"Closing" has the meaning specified in Section 1.13.



"Closing Balance Sheet" means the balance sheet of each Seller included in the
Closing Financials.

"Closing Date" has the meaning specified in Section 1.13.

"Closing Date Balance Sheet" has the meaning specified in Section 1.9(b).

"Closing Financials" means the consolidated and consolidating income statement
and statement of cash flows of Seller for the period November 1, 2005 through
the last date of the Measuring Month (as defined below) and the consolidated
balance sheet of Seller as of the last day of the Measuring Month, both prepared
in accordance with GAAP. For purposes of this definition, Measuring Month means
the month determined as follows: if the Closing takes place on or before the
first through the 14th day of a month, then the Measuring Month shall be the
month that is two months prior to the month in which the Closing takes place,
and if the Closing takes place after the 15th day of a month, the Measuring
Month shall be the month prior to the month in which the Closing takes place.



"Cobra" means Section 4980B of the Code, and the regulations thereunder, and
Part 6 of Title I of ERISA.



"Code" means the Internal Revenue Code of 1986, as amended.



"COMTA" means the Commission on Massage Therapy Accreditation.

"Confidential Information" means, with respect to any Person, all trade secrets
and other confidential, nonpublic and/or, as the case may be, proprietary
Information of that Person, including Information derived from reports,
investigations, research, work in progress, codes, marketing and sales programs,
capital expenditure projects, cost summaries, pricing formulae, contract
analyses, financial Information, projections, names and functions of employees
and Information pertaining to employees, confidential filings with any
Governmental Authority and all other confidential, nonpublic concepts, methods
of doing business, ideas, materials or Information prepared or performed for, by
or on behalf of that Person.



"Covered Agreement" means the items specified in Section 2.23.

"Covered Restriction" means a restriction imposed by Governmental Authority or
other certifying body on the growth of the Schools or on any other
post-secondary schools of Buyer or any of its Affiliates that exceeds twenty
(20) months (including the period needed for the filing of acceptable audited
financial statements with the DOE).

"Current Balance Sheet" means the balance sheet of Seller as of October 31,
2005, prepared in accordance with GAAP as set forth in the Financial Statements,
with respect to the representations and warranties of the Seller Parties as of
the date thereof, and the balance sheet of Seller as set forth in the Closing
Financials with respect to the representations and warranties of the Seller
Parties as of the Closing Date.

"Current Balance Sheet Date" means October 31, 2005.

"Damage" to any specified Person means any cost, damage (including any
consequential, exemplary, punitive or treble damage) or expense (including
reasonable fees and actual disbursements by attorneys, consultants, experts or
other Representatives and Litigation costs) to, any fine of or penalty on or any
liability (including loss of earnings or profits), including any amount incurred
in settlement of a claim, of any other nature of that Person.



"Damage Claim" means, as asserted (a) against any specified Person, any claim,
demand or Litigation made or pending against the specified Person for Damage to
any other Person, or (b) by the specified Person, any claim or demand of the
specified Person against any other Person for Damage to the specified Person.

"Data Room" means the documents set forth by Seller on the Internet web site at
ucmtinfo.com as of (a) 10:00 am on the date of the Agreement with respect to all
representations, warranties and covenants made as of the date of the Agreement
and (b) 10:00 am on the Closing Date with respect to all representations,
warranties and covenants made as of the Closing Date.



"Deductible" has the meaning specified in Section 7.6.

"Defined Benefit Plan" means any defined benefit plan as defined in Section
3(35) of ERISA.



"Discharge" means any manner of spilling, leaking, dumping, discharging,
releasing or emitting, as any of such terms may further be defined in any
Environmental Law, into any medium, including, without limitation, ground water,
surface water, soil or air.

"Disclosure Letter" means the letter jointly delivered by the Parties, dated as
of the date hereof and supplemented in accordance with Section 4.7 and that
includes the schedules and exhibits referenced herein.

"DOE" means the United States Department of Education.



"DOE Pre-Closing Notice" means written notification from the DOE reasonably
satisfactory to Buyer that states that the pre-acquisition review application is
considered materially complete, that does not state that there is a material
impediment to issuing a Temporary Provisional Program Participation Agreement to
the Schools providing for continued Title IV Program funding to the Schools, and
that does not identify any Material Restrictions or Covered Restrictions.

"Educational Agencies" has the meaning specified in Section 2.15(a)(i).

"Educational Approvals" has the meaning specified in Section 2.15(a)(i).

"Election Period" has the meaning specified in Section 7.4(b).



"Employee Benefit Plan" means any Employee Pension Benefit Plan, Welfare Plan
and each deferred compensation, stock option, stock purchase, equity bonus,
medical, disability, severance or termination pay, insurance or incentive plan,
and each other employee benefit plan, program, agreement or arrangement,
(whether funded or unfunded, written or oral, qualified or nonqualified),
sponsored, maintained or contributed to or required to be contributed to by
Seller or by any ERISA Affiliate of Seller for the benefit of any employee,
terminated employee, leased employee or former leased employee, director,
officer, shareholder or independent contractor of Seller or any ERISA Affiliate
of Seller.



"Employee Pension Benefit Plan" means any "employee pension benefit plan" of
Seller as defined in Section 3(2) of ERISA, including any plan that is covered
by Title IV of ERISA or subject to the minimum funding standards under Section
412 of the Code (excluding any Multiemployer Plan).



"Employee Policies and Procedures" means at any time all employee manuals and
all policies, procedures and work-related rules that apply at that time to any
employee, nonemployee director or officer of, or any other natural person
performing consulting or other independent contractor services for, Seller.



"Employment Agreement" means any (a) agreement to which Seller is a party which
then relates to the part-time or full-time direct or indirect employment or
engagement (as a consultant or otherwise) of any natural person by Seller,
whether as an employee, a nonemployee officer or director, a consultant or other
independent contractor, a sales representative or a distributor of any kind,
including any employee leasing or service agreement and any noncompetition
agreement, and (b) agreement between Seller and any Person which limits that
Person's competition with Seller.



"Entity" means any sole proprietorship, corporation, partnership of any kind
having a separate legal status, limited liability company, business trust,
unincorporated organization or association, mutual company, joint stock company
or joint venture.



"Environmental Laws" means all currently existing  federal, state, regional or
local statutes, laws, rules, regulations, codes, orders, injunctions, decrees,
rulings, and changes or ordinances or judicial or administrative interpretations
thereof, or similar laws of foreign jurisdictions where Seller conducts the
Business, any of which govern (or purport to govern) or relate to pollution,
protection of the environment, air emissions, water discharges, hazardous or
toxic substances, solid or hazardous waste or occupational health and safety, as
any of these terms are defined in such statutes, laws, rules, regulations,
codes, orders, plans, injunctions, decrees, rulings and changes or ordinances,
or judicial or administrative interpretations thereof, including, without
limitation: the Comprehensive Environmental Response, compensation and Liability
Act of 1980, as amended by the Superfund Amendment and Reauthorization Act of
1986, 42 U.S.C. S9601, et seq. (collectively "CERCLA"); the Solid Waste Disposal
Act, as heretofore amended by the Resource Conservation and Recovery Act of 1976
and subsequent Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. S6901 et
seq. (collectively "RCRA"); the Hazardous Materials Transportation Act, as
heretofore amended, 49 U.S.C. S1801, et seq.; the Clean Water Act, as heretofore
amended, 33 U.S.C. S1311, et seq.; the Clean Air Act, as heretofore amended (42
U.S.C. S7401-7642); the Toxic Substances Control Act, as heretofore amended, 15
U.S.C. S2601 et seq.; the Federal Insecticide, Fungicide, and Rodenticide Act as
heretofore amended, 7 U.S.C. S136-136y ("FIFRA"); the Emergency Planning and
Community Right-to-Know Act of 1986 as heretofore amended, 42 U.S.C. S11001, et
seq. (Title III of SARA) ("EPCRA"); and the Occupational Safety and Health Act
of 1970, as heretofore amended, 29 U.S.C. S651, et seq. ("OSHA").

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.



"ERISA Affiliate" means, with respect to any specified Person at any time, any
other Person, including an Affiliate of the specified Person, that is, or at any
time within six years of that time was, a member of any ERISA Group of which the
specified Person is or was a member at the same time.



"ERISA Group" means any "group of organizations" within the meaning of Section
414(b), (c), (m) or (o) of the Code or any "controlled group" as defined in
Section 4001(a)(14) of ERISA.



"Escrow Agent" has the meaning specified in Section 1.6(b).



"Escrow Agreement" has the meaning specified in Section 1.6(b).

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Excluded Assets" has the meaning specified in Section 1.3.

 

"Excluded Liabilities" has the meaning specified in Section 1.5."Existing Lease
Commitments" shall mean all lease payments (as defined under GAAP except that
the dollar amount shall be determined on a cash basis) due under the Third Party
Leases through the end of the Existing Lease Terms.

"Existing Lease Terms" shall mean the currently existing terms of the Third
Party Leases excluding any option renewal or extension terms.

"Final EBITDA Report" has the meaning specified in Section 1.7(b).



"Final 2006 Net Income Report" has the meaning specified in Section 1.8(b).



"Financial Statements" means the consolidated and consolidating income statement
and statement of cash flows of Seller for the period from January 1, 2005
through October 31, 2005, and the balance sheet of Seller as of October 31,
2005.



"Fixed Assets" means all vehicles, machinery, equipment, tools, supplies,
leasehold improvements, furniture and fixtures owned or leased by Seller.



"GAAP" means generally accepted accounting principles and practices in the
United States as in effect from time to time.



"Governmental Approval" means at any time any authorization, consent, ,
franchise, certificate, License, implementing order or exemption of, or
registration or filing with, any Governmental Authority, including any
certification or licensing of a natural person to engage in a profession or
trade or a specific regulated activity, at that time.



"Governmental Authority" means (a) any national, state, county, municipal or
other government, domestic or foreign, or any agency, board, bureau, commission,
court, department or other instrumentality of any such government, (b) any
organization involved in the accreditation of schools or (c) any Person having
the authority under any applicable Governmental Requirement to assess and
collect Taxes. 



"Governmental Requirement" means at any time (a) any law, statute, code,
ordinance, order, rule, regulation, judgment, decree, injunction, writ, edict,
award, authorization or other requirement of any Governmental Authority in
effect at that time or (b) any obligation included in any certification,
franchise, or License issued by any Governmental Authority or resulting from
binding arbitration, including any requirement under common law, at that time.



"Guaranty" means, for any specified Person, any liability, contingent or
otherwise, of that Person guaranteeing or otherwise becoming liable for any
obligation of any other Person (the "primary obligor") in any manner, whether
directly or indirectly, and including any liability of the specified Person,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) that obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment of that obligation, (b)
to purchase property, securities or services for the purpose of assuring the
owner of that obligation of its payment or (c) to maintain working capital,
equity capital or other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay that obligation;
provided, that the term "Guaranty" does not include endorsements for collection
or deposit in the ordinary course of the endorser's business.

"Handle" means any manner of generating, accumulating, storing, treating,
disposing of, transporting, transferring, labeling, handling, manufacturing or
using, as any of such terms are further defined in any Environmental Law, of any
Hazardous Substances.

"Hazardous Substances" shall be construed broadly to include any toxic or
hazardous substance, material or waste, and any other contaminant, pollutant or
constituent thereof, including, without limitation, chemicals, compounds,
by-products, petroleum or petroleum products, and polychlorinated biphenyls, the
presence of which requires investigation or remediation under any Environmental
Laws or which are regulated, listed or controlled by, under or pursuant to any
Environmental Laws.



"Impaired Inventory" has the meaning specified in Section 2.18(b).

"IMSTAC" means the Integrated Massage and Somatic Therapies Accreditation
Counsel.

"Indebtedness" of any Person means, (a) any liability of that Person (i) for
borrowed money or arising out of any extension of credit to or for the account
of that Person (including reimbursement or payment obligations with respect to
surety bonds, letters of credit, banker's acceptances and similar instruments),
for the deferred purchase price of property or services or arising under
conditional sale or other title retention agreements, other than trade payables
arising in the ordinary course of business not more than thirty (30) days old,
(ii) evidenced by notes, bonds, debentures or similar instruments, (iii) in
respect of capital leases or (iv) in respect of interest rate protection
agreements, (b) any liability secured by any Lien upon any property or assets of
that Person (or upon any revenues, income or profits of that Person therefrom),
whether or not that Person has assumed that liability or otherwise become liable
for the payment thereof or (c) any liability of others of the type described in
the preceding clause (a) or (b) in respect of which that Person has incurred,
assumed or acquired a liability by means of a Guaranty.



"Indemnified Party" has the meaning specified in Section 7.4(b).



"Indemnifying Party" has the meaning specified in Section 7.4(b).



"Indemnity Escrow Account" has the meaning specified in Section 1.6(b).



"Indemnity Notice" has the meaning specified in Section 7.4(e). 

"

Indemnity Notice Period
" has the meaning specified in
Section 7.4(e)
. 





"Information" means written information, including (a) data, certificates,
reports and statements (excluding the Financial Statements) and (b) summaries of
unwritten agreements, arrangements, contracts, plans, policies, programs or
practices or of unwritten amendments or modifications of, supplements to or
waivers under any of the foregoing documents.



"Insurance Policies" has the meaning specified in Section 2.25.



"Inventories" has the meaning specified in Section 1.2(c).



"IRS" means the Internal Revenue Service.

"Knowledge of Buyer" whether or not capitalized, or any similar phrase means the
actual knowledge of Tod Gibbs, Melissa Wade, Leonard Fluxman, Robert C. Boehm
and the directors of each campus of Buyer, without any inquiry other than in the
ordinary course of that Person's business.

"Knowledge of the Seller Parties" whether or not capitalized, or any similar
phrase means the actual knowledge of Shareholder, Whitney Hannah, Doug
Turnquist, Ed Schwartz, Rick Tucker, Dawnetta Cabaluna, Philip Nuahi and, with
respect to each School, each Campus Director of that School, without any inquiry
other than in the ordinary course of that Person's business.

"Last EBITDA Report" has the meaning specified in Section 1.7(a).

"Leased Premises" has the meaning specified in Section 2.19(a).



"Licenses" means all licenses, certificates, permits, approvals and
registrations.



"Lien" means, with respect to any property or asset of any Person (or any
revenues, income or profits of that Person therefrom) (in each case whether the
same is consensual or nonconsensual or arises by contract, operation of law,
legal process or otherwise), (a) any claim against or any mortgage, lien,
security interest, pledge, attachment, levy or encumbrance or restriction of any
kind thereupon or in respect thereof or (b) any other arrangement under which
the same is transferred, sequestered or otherwise identified with the intention
of subjecting the same to, or making the same available for, the payment or
performance of any liability in priority to the payment of the ordinary,
unsecured creditors of that Person, including any "adverse claim" (as defined in
the applicable Uniform Commercial Code) in the case of any Capital Stock, in
each case other than (A) statutory liens for taxes that are not yet due and
payable or liens for taxes being contested in good faith by any appropriate
proceedings for which adequate reserves have been established; (B) statutory
liens to secure obligations to landlords, lessors or renters under real property
leases or rental agreements; (C) deposits or pledges made in connection with, or
to secure payment of, workers' compensation, unemployment insurance or similar
programs mandated by applicable Governmental Requirements; (D) statutory liens
in favor of carriers, warehousemen, mechanics and materialmen, to secure claims
for labor, materials or supplies and other like liens; and (E) liens in favor of
customs and revenue authorities arising as a matter of Governmental Requirements
to secure payments of customs duties in connection with the importation of
goods. For purposes of this Agreement a Person shall be deemed to own subject to
a Lien any asset that it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to that asset.



"Litigation" means any action, case, proceeding, claim, grievance, suit, audit,
program review, or investigation (or inquiry or notice with respect thereto) or
other proceeding conducted by, or pending before, any Governmental Authority or
any mediation, arbitration or any other third-party dispute resolution
proceeding.

"Material" means, as applied to any Entity, significant to the business,
operations, property or assets, liabilities, financial condition or results of
operations of that Entity.



"Material Agreement" of any Entity means any single contract or agreement
calling for the payment or receipt by a party thereto of twenty-five thousand
dollars ($25,000) or more, or any series of similar agreements including, but
not limited to, in the case of Seller's agreements with its students, which in
the aggregate call for the payment or receipt by a party thereto of twenty-five
thousand dollars ($25,000) or more to which that Entity or any of its
Subsidiaries is a party, or by which that Entity or any of its Subsidiaries is
bound or to which any property or assets of that Entity or any of its
Subsidiaries is subject. 

"Material Restrictions" means (i) a letter of credit in an amount exceeding ten
million dollars ($10,000,000) is required to be provided by Buyer (to the extent
that the letter of credit is required to be in excess of five million dollars
($5,000,000), and not more than ten million dollars ($10,000,000), the costs of
the financing of the amount in excess of five million dollars ($5,000,000) would
be borne by Buyer and Seller, jointly and severally, equally); (ii) any cap on
Title IV revenues that would result in Title IV revenues for the Business to be
in an amount that is at least ten percent (10%) less than the average of such
revenues for the Business for the last two years; (iii) any cap on Title IV
student enrollments that would result in Title IV enrollments for the Business
to be in an amount that is at least ten percent (10%) fewer than the average of
such enrollments for the Business for the last two years; and (iv) any
requirement that any individual officers or directors of Buyer or any of its
Affiliates provide personal guarantees in connection with the transaction.



"Multiemployer Plan" means a "multiemployer" plan as defined in Section
4001(a)(3) of ERISA, Section 414 of the Code or Section 3(37) of ERISA.



"New Employment Agreement" has the meaning specified in Section 5.1(d).

"Non-Paying Party" has the meaning specified in Section 4.8(a).

"Notes Receivable" has the meaning specified in Section 7.6.

"Organization State" means, as applied to (a) any corporation, its state or
other jurisdiction of incorporation, (b) any limited liability company or
limited partnership, the state or other jurisdiction under whose laws it is
organized and existing in that legal form, and (c) any other Entity, the state
or other jurisdiction whose laws govern that Entity's internal affairs.

"Other Compensation Plan" means any compensation arrangement, plan, policy,
practice or program of any nature whatsoever established, maintained or
sponsored by Seller or to which Seller contributes, on behalf of, or for the
benefit of, any of its employees, nonemployee directors or officers or other
natural persons performing consulting or other independent contractor services
for Seller including all such arrangements, plans, policies, practices or
programs providing for, but not limited to, severance pay, deferred
compensation, incentive, bonus or performance awards or the actual or phantom
ownership of any Capital Stock or options, warrants or rights to acquire Capital
Stock of Seller.



"Party" has the meaning specified in the introduction.

"Paying Party" has the meaning as specified in Section 4.8(a).



"Pension Plan" means any Defined Benefit Plan or any Employee Pension Benefit
Plan subject to the funding standards of Section 302 of ERISA or Section 412 of
the Code.

"Permitted Claim" has the meaning specified in Section 7.6.

"Person" means any natural person, Entity, estate, trust, union or employee
organization or Governmental Authority or, for the purpose of the definition of
"ERISA Affiliate," any trade or business.

"Policy Guidelines" has the meaning specified in Section 2.15(e).

"Predecessor" means any Person that has owned or used, directly or indirectly,
any of the Purchased Assets or conducted, directly or indirectly, any of the
business operated by Seller.

"Professional Codes" means any and all Governmental Requirements relating to the
licensing or other regulation of the professional activities conducted by Seller
as of the Closing or any Person who performs, or arranges to perform,
professional activities relating to such businesses.



"Prohibited Transaction" means any transaction that is prohibited under Section
4975 of the Code or Section 406 of ERISA and not exempt under Section 4975 of
the Code or Section 408 of ERISA.

"Projected EBITDA" means three million, five hundred thousand dollars
($3,500,000).

"Proprietary Rights" means (a) patents, applications for patents and patent
rights, (b) in each case, whether registered, unregistered or under pending
registration, trademark rights, trade names, trade name rights, corporate names,
business names, trade styles or dress, service marks and logos and other trade
designations and copyrights and (c), all rights, arrangements and agreements
relating to the technology, curriculum materials, advertising, know-how or
processes used in any business of Seller.



"Purchase Price" means the total consideration to be paid by Buyer to the Seller
Parties as provided in Article I, as it may be adjusted pursuant to Section 1.7.

"Purchased Assets" has the meaning specified in Section 1.2.



"RCRA" means the Resource Conservation and Recovery Act of 1976.

"Real Property Leases" has the meaning specified in Section 2.19(a).

"Receivables" has the meaning specified in Section 2.18.

"Regulatory Escrow Account" means the account described in Section 1.8(a).

"Related Party Agreements" means any written or oral contract, arrangement or
agreement between Seller and Shareholder or any holder of Capital Stock,
officer, director or Affiliate of Seller or any Affiliate thereof or any Related
Person of any of the foregoing.



"Related Person" of a Person means: (i) any family member of that Person, (ii)
any estate of Shareholder, (iii) the trustee of any trust of which all the
beneficiaries are Related Persons of that Person and (iv) any Entity the entire
equity interest in which is owned by any one or more Related Persons of that
Person.



"Representatives" means, with respect to any Person, the directors, officers,
employees, Affiliates, accountants (including independent certified public
accountants), advisors, attorneys, consultants or other agents of that Person,
or any other representatives of that Person or of any of those directors,
officers, employees, Affiliates, accountants (including independent certified
public accountants), advisors, attorneys, consultants or other agents.



"Required Governmental Approvals" has the meaning specified in Section 4.11.



"Restricted Payment" means, with respect to any Seller at any time, any of the
following effected by that Seller: (a) any declaration or payment of any
dividend or other distribution in cash or otherwise (except as expressly
permitted by the Charter Documents of Seller for Tax purposes), or (b) any
direct or indirect redemption, retirement, sinking fund deposit in respect of,
purchase or other acquisition for value of (i) any then outstanding Seller
Interests of such Seller or (ii) any then outstanding warrants, options or other
rights to acquire or subscribe for or purchase unissued or treasury Seller
Interests of that Seller.

"Returns" of any Person means the returns, reports or statements (including any
Information returns) any Governmental Authority requires to be filed by that
Person for purposes of any Tax.



"Review Period" has the meaning specified in Section 1.7(b).



"Schedule 2.9 Equity" has the meaning specified in Section 2.9.



"Schools" means Utah College of Massage Therapy, including its main campus at 25
South 300 East in Salt Lake City, Utah, all of its other campuses in Arizona,
Colorado, Nevada and Utah, and any other campuses or other facilities at which
it offers all or any portion of an educational program. Each of the campuses and
facilities referenced in the previous sentence is referred to as a "School" and
is listed on Schedule R.1.



"SEC" means the United States Securities and Exchange Commission.



"Seller" has the meaning specified in the introduction.



"Seller Disclosure Schedule" has the meaning set forth in the introduction to
Article II.

"Seller Indemnified Party" means (a) each the Seller Parties and the Affiliates
and each of the respective Representatives of the Seller Parties and such
Affiliates (other than Buyer or any of its Affiliates).



"Seller Material Adverse Effect" means any event, change, violation, inaccuracy,
circumstance or effect (regardless of whether or not such events, changes,
violations, inaccuracies, circumstances or effects are inconsistent with the
representations or warranties made by the Seller Parties in this Agreement) that
is materially adverse to the operations, condition (financial or otherwise),
assets (tangible and intangible), liabilities, employees, properties, results of
operations or business as now conducted, taken as a whole, of Seller; provided,
however that none of the following shall be deemed to constitute a Seller
Material Adverse Effect (either alone or in combination): any adverse event,
change, violation, inaccuracy, circumstance or effect resulting from or relating
to (i) general business, economic or political conditions, (ii) compliance with
the terms and conditions of, or any action or an action required by this
Agreement, (iii) any breach by any party other than a Seller Party of any
provision of this Agreement or any agreement or instrument contemplated by this
Agreement or any action by Buyer or (iv) any failure of Seller to meet internal,
published or other estimates predictions, projections or forecasts of revenues,
net income or any other measure of financial performance other than as set forth
in Schedule 5.1(s).



"Seller Parties" has the meaning specified in the introduction.



"Seller's Accountant" has the meaning specified in Section 1.7(b).

"SFCF" has the meaning specified in Section 1.9(d).

"SFCF Review Period" has the meaning specified in Section 1.9(d).

"SLL" has the meaning specified in the introduction.

"Solid Wastes, Hazardous Wastes or Hazardous Substances" have the meanings
ascribed to those terms in CERCLA, RCRA or any other Environmental Law
applicable to the business or operations of Seller which imparts a broader
meaning to any of those terms than does CERCLA or RCRA.



"Specified Indemnities" has the meaning set forth in Section 7.1.



"State DOEs" means the authorities that (a) regulate the Schools or Seller in
each state where a campus of the Schools is located and (b) license Seller for
the purpose of marketing and recruiting students in States where Seller does not
maintain any facilities.



"Straddle Period Tax" has the meaning specified in Section 4.8(a).



"Subsidiary" of any specified Person at any time means any Entity a majority of
the Capital Stock of which is at that time owned or controlled, directly or
indirectly, by the specified Person.



"Supplemental Information" has the meaning specified in Section 4.7.



"Tax" or "Taxes" means all net or gross income, gross receipts, net proceeds,
sales, use, ad valorem, value added, franchise, bank shares, withholding,
payroll, employment, excise, property, deed, stamp, alternative or add-on
minimum, environmental or other taxes, assessments, duties, fees, levies or
other governmental charges or assessments of any nature whatever imposed by any
Governmental Requirement (other than escheat taxes), whether disputed or not,
together with any interest, penalties, additions to tax or additional amounts
with respect thereto.

"Tax Firm" has the meaning specified in Section 1.6(c).



"Taxing Authority" means any Governmental Authority having or purporting to
exercise jurisdiction with respect to any Tax.



"Tax Report" has the meaning specified in Section 1.6(c).

"Termination Date" has the meaning specified in Section 11.1(b).

"Third Firm" has the meaning specified in Section 1.7(b).



"Third-Party Claim" has the meaning specified in Section 7.4(b).



"Third Party Leases" has the meaning specified in Section 5.1(k).



"Title IV Programs" has the meaning specified in Section 2.15(b)(iii).



"Transaction Document" means this Agreement and the other written agreements,
documents, instruments and certificates executed pursuant to or in connection
with this Agreement, including those specified or referred to in Article VI to
be delivered at or before the Closing, all as amended, modified or supplemented
from time to time.

"Transfer Taxes" has the meaning specified in Section 4.8(d).

"Underground Storage Tank" shall have the meaning ascribed to such term in 
Section 6901 et seq., as amended, of RCRA, or any applicable state or local
statute, law, ordinance, code, rule, regulation, order ruling, or decree
governing Underground Storage Tanks.

"Welfare Plan" means an "employee welfare benefit plan" of Seller as defined in
Section 3(l) of ERISA.



Other Defined Terms

. Words and terms used in these Standard Provisions which are defined elsewhere
in this Agreement are used herein as therein defined.



Other Definitional Provisions

.



Except as otherwise specified herein, all references herein to any Governmental
Requirement defined or referred to herein, including the Code, CERCLA, ERISA,
the Exchange Act and the RCRA, shall be deemed references to that Governmental
Requirement or any successor Governmental Requirement, as the same may have been
amended or supplemented from time to time, and any rules or regulations
promulgated thereunder.



When used in this Agreement, the words "herein," "hereof" and "hereunder" and
words of similar import refer to this Agreement as a whole and not to any
provision of this Agreement, and the words "Article," "Paragraph," "Section,"
"Annex," "Addendum," "Schedule" and "Exhibit" refer to articles, paragraphs and
sections of, and annexes, addenda, schedules and exhibits to, this Agreement,
unless otherwise specified.



Whenever the context so requires, the singular number includes the plural and
vice versa, and a reference to one gender includes the other gender and the
neuter.



The word "including" (and, with correlative meaning, the word "include") means
including, without limiting the generality of any description preceding such
word, and the words "shall" and "will" are used interchangeably and have the
same meaning.





CONFIDENTIALITY



Treatment of Confidential Information

.



Each of the Seller Parties, on the one hand, Buyer on the other hand,
acknowledges that it has or may have had in the past, currently has and in the
future may have access to Confidential Information of Buyer and Seller,
respectively. Each of the Seller Parties agrees that it will keep confidential
all such Confidential Information furnished to it and, except with the specific
prior written consent of the other Party (meaning, with respect to the Seller
Parties, Buyer, and with respect to Buyer, the Seller Parties), will not use for
its own benefit or disclose such Confidential Information to any Person except
Representatives of such Party, provided that these Representatives (other than
counsel) agree to the confidentiality provisions of this Section 10.1; provided,
however, that Confidential Information shall not include such Information as (i)
becomes known to the public generally through no fault of the party receiving
the Confidential Information (ii) is required to be disclosed by law or the
order of any Governmental Authority provided, that prior to disclosing any
Information pursuant to this clause (ii), a Party shall, if practicable, give
prior written notice thereof to the other Party and provide the other Party with
the opportunity to contest such disclosure, or (iii) the disclosing party
reasonably believes is required to be disclosed in connection with the defense
of a lawsuit against the disclosing party. The obligation of Buyer under this
Section 10.1 shall terminate upon the Closing.

Because of the difficulty of measuring economic losses as a result of the breach
of the covenants in Section 10.1(a), above, and because of the immediate and
irreparable damage that would be caused to a Party as a result of such breach
for which it would have no other adequate remedy, each of the Parties agrees
that a Party may enforce the provisions of Section 10.1(a) by injunctions and
restraining orders against any Party which breaches any of those provisions.
Nothing herein shall be construed as prohibiting a Party from pursuing any other
available remedy for such breach or threatened breach, including the recovery of
damages.



 

The obligations of the Seller Parties under this Section 10.1 shall survive the
termination of this Agreement.





TERMINATION AND EXPENSES



Termination of This Agreement

. This Agreement may be terminated at any time prior to the Closing Date solely:



by the mutual written consent of the Parties;



by Buyer, if the transactions contemplated by this Agreement to take place at
the Closing shall not have been consummated by the close of business on the date
that is one hundred fifty (150) days after the date hereof (the "Termination
Date") unless the failure of such transactions to be consummated results from
the willful failure of Buyer to perform or adhere to any agreement required
hereby to be performed or adhered to by it prior to or on the Closing Date; and



by Seller Parties if the transactions contemplated by this Agreement to take
place at the Closing shall not have been consummated by the close of business on
the Termination Date, unless the failure of such transactions to be consummated
results from the willful failure of Seller Parties to perform or adhere to any
agreement required hereby to be performed or adhered to by them prior to or on
the Closing Date.



Expenses

. Whether or not the transactions contemplated hereby are consummated, (a) Buyer
will pay the fees, expenses and disbursements of Buyer and its Affiliates and
Representatives which are incurred in connection with the subject matter of this
Agreement and any amendments thereto, including all costs and expenses incurred
in the performance of and compliance with all conditions to be performed by
Buyer, under this Agreement, (b) Seller Parties will pay the fees, expenses and
disbursements of Seller Parties and its Affiliates and Representatives which are
incurred in connection with the subject matter of this Agreement and any
amendments thereto, including all costs and expenses incurred in the performance
of and compliance with all conditions to be performed by the Seller Parties
under this Agreement, and (c) and Buyer, shall pay all sales, use, transfer and
other similar Taxes and fees incurred in connection with the transactions
contemplated hereby. The Seller Parties will file all necessary documentation
and Returns with respect to all Taxes and fees they are required by this Section
11.2 to pay. The Seller Parties will pay all Taxes due upon receipt of the
consideration payable to Seller pursuant to the transactions contemplated by
this Agreement.



Liabilities in Event of Termination

. If this Agreement is terminated pursuant to Section 11.1, above, there shall
be no liability or obligation on the part of any Party hereto except (a) as
provided in Section 11.2, above, and (b) to the extent that such liability is
based on the breach by that Party of any of its representations, warranties or
covenants set forth in this Agreement.



Public Announcements

. Except as may be required by applicable Governmental Requirements, without the
prior written consent of the other Parties, none of the Parties will make, and
each Party will direct its representatives not to make, directly or indirectly,
any public announcement or press release regarding this agreement or the
transactions contemplated hereby or any of the proposed terms, conditions or
other aspects of the hereof or thereof, respectively. If a Party or its
Affiliate is required by Governmental Requirements to make any such disclosure,
other than in a filing with, or as required by, the SEC or as required by the
Nasdaq Stock Market, it shall first provide to the other Parties the content of
the proposed disclosure, the reasons that such disclosure is required by law,
the timing of such disclosure and the medium in which such disclosure is to be
made.



Notices

. Any notices, demands or other communication given in connection herewith shall
be in writing and be deemed given (i) when personally delivered, (ii) sent by
facsimile transmission to a number provided in writing by the addressee and a
confirmation of the transmission is received by the sender or (iii) three (3)
days after being deposited for delivery with a recognized overnight courier,
such as FedEx, with directions to deliver within three (3) days, and addressed
or sent, as the case may be, to the address or facsimile number set forth below
or to such other address or facsimile number as such Party may designate in
accordance herewith:



When Buyer is the intended recipient:



Leonard I. Fluxman

c/o Steiner Management Services LLC

Suite 200

770 South Dixie Highway

Coral Gables, FL 33146

Facsimile: (305) 358-9954



with a copy to:



Robert C. Boehm

c/o Steiner Management Services LLC

Suite 200

770 South Dixie Highway

Coral Gables, FL 33146

Facsimile: (305) 661-3248





When any of the Seller Parties is the intended recipient:





Norman Cohn

1464 Tomahawk Drive

Salt Lake City, UT 84103



Facsimile: (801) 366-3320



with a copy to:



Robert O'Connor, Esq. 

Wilson Sonsini Goodrich & Rosati

2795 E. Cottonwood Parkway, Suite 300

Salt Lake City, UT 84121

Facsimile: (801) 993-6499



Governing Law; Forum; Etc.

(a) The validity, interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of Florida (without giving effect to
the laws, rules or principles of the State of Florida regarding conflicts of
laws). Each Party agrees that any proceeding arising out of or relating to this
Agreement or the breach or threatened breach of this Agreement may be commenced
and prosecuted in a state or federal court, as the case may be, in the county of
Miami-Dade, State of Florida, if the action is brought by either of the Seller
Parties and, in the county of Salt Lake, State of Utah if the action is brought
by Buyer. Each Party consents and submits to the non-exclusive personal
jurisdiction of any such court in respect of any such proceeding. Each Party
consents to service of process upon it with respect to any such proceeding by
registered mail, return receipt requested, and by any other means permitted by
applicable laws and rules. Each Party hereby irrevocably waives any objection
that it may now or hereafter have to the laying of venue of any such proceeding
in any such court and any claim that it may now or hereafter have that any such
proceeding in any such court has been brought in an inconvenient forum. In the
event of any Litigation between or among any of the Parties with respect to this
Agreement, the prevailing Party or Parties, as the case may be, therein shall be
entitled to receive from the non-prevailing Party or Parties, as the case may
be, therein all of such prevailing Party's or Parties' reasonable expenses
incurred in connection with such Litigation.

Notwithstanding the foregoing, prior to the time that a Party may bring any
Litigation arising out of or relating to this Agreement, the Parties shall
negotiate in good faith for a period of thirty (30) days in an attempt to
resolve the dispute. If, after such 30-day period, there is no resolution of
such dispute, the Parties shall retain the services of a single mediator in
Miami-Dade County, if one or more of Seller Parties is asserting the claim, and
in Salt Lake County if Buyer is asserting the claim, who shall conduct and
complete the mediation of the dispute within forty five (45) days after the end
of the aforesaid 30-day period. If such mediation does not resolve the dispute,
the Parties shall be entitled to commence Litigation or take any other action
permitted under this Agreement and applicable law with respect to the dispute in
question. The costs of such mediation shall be borne one-half by the Buyer and
one-half by the Seller Parties (jointly and severally).



Binding Effect; Assignment; Third-Party Beneficiaries

. This Agreement shall be binding upon the Parties and their respective
successors and permitted assigns and shall inure to the benefit of the Parties
and their respective successors and permitted assigns. No Party shall assign any
of its rights or delegate any of its duties under this Agreement (by operation
of law or otherwise) without the prior written consent of the other Parties. Any
assignment of rights or delegation of duties under this Agreement by a Party
without the prior written consent of the other Parties shall be void. No person
(including, without limitation, any employee of a Party) shall be, or be deemed
to be, a third-party beneficiary of this Agreement unless this Agreement
specifically so provides.



Entire Agreement

. This Agreement and the agreements, certificates and instruments delivered
pursuant hereto constitutes the entire agreement among the Parties with respect
to the subject matter hereof and cancels and supersedes all of the previous or
contemporaneous agreements, representations, warranties and understandings
(whether oral or written) by, between or among the Parties with respect to the
subject matter hereof.



Further Assurances

. At any time and from time to time after the Closing, each Party shall, at its
own cost and expense, execute, deliver and acknowledge such other documents and
take such further actions as may be reasonably requested by the other Party in
order to fully perform such Party's obligations as contemplated hereby.



Amendments

. No addition to, and no cancellation, renewal, extension, modification or
amendment of, this Agreement shall be binding upon a Party unless such addition,
cancellation, renewal, extension, modification or amendment is set forth in a
written instrument that is executed and delivered by each Party.



Waivers

. No waiver of any provision of this Agreement shall be binding upon a Party
unless such waiver is expressly set forth in a written instrument that is
executed and delivered by such Party. Such waiver shall be effective only to the
extent specifically set forth in such written instrument. Neither the exercise
(from time to time and at any time) by a Party of, nor the delay or failure (at
any time or for any period of time) to exercise, any right, power or remedy
shall constitute a waiver of the right to exercise, or impair, limit or restrict
the exercise of, such right, power or remedy or any other right, power or remedy
at any time and from time to time thereafter. No waiver of any right, power or
remedy of a Party shall be deemed to be a waiver of any other right, power or
remedy of such Party or shall, except to the extent so waived, impair, limit or
restrict the exercise of such right, power or remedy. 



Headings; Counterparts

. The headings set forth in this Agreement have been inserted for convenience of
reference only, shall not be considered a part of this Agreement and shall not
limit, modify or affect in any way the meaning or interpretation of this
Agreement. This Agreement, and any agreement delivered pursuant hereto, may be
signed in any number of counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.



Severability

. If any provision of this Agreement shall be held to be invalid, unenforceable
or illegal, in whole or in part, in any jurisdiction under any circumstances for
any reason, (a) such provision shall be reformed to the minimum extent necessary
to cause such provision to be valid, enforceable and legal while preserving the
intent of the Parties as expressed in, and the benefits to the Parties provided
by, this Agreement or (b) if such provision cannot be so reformed, such
provision shall be severed from this Agreement and an equitable adjustment shall
be made to this Agreement (including, without limitation, addition of necessary
further provisions to this Agreement) so as to give effect to the intent as so
expressed and the benefits so provided. Such holding shall not affect or impair
the validity, enforceability or legality of such provision in any other
jurisdiction or under any other circumstances. Neither such holding nor such
reformation or severance shall affect or impair the legality, validity or
enforceability of any other provision of this Agreement.



Rights and Remedies

. All rights, powers and remedies afforded to a Party under this Agreement, by
law or otherwise, shall be cumulative (and not alternative) and shall not
preclude the assertion or the seeking by a Party of any other rights or
remedies.



 

[SIGNATURE PAGES

BEGIN ON TOP OF THE NEXT PAGE]





 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the date first above written.





FCNH, INC.

 

By:______________________________

Name: /s/ Leonard I. Fluxman,

Title: President and Chief Executive Officer

   

STEINER LEISURE LIMITED

 

 

By:______________________________

Name: /s/ Leonard I. Fluxman

Title: President and Chief Executive Officer

 

UTAH COLLEGE OF MASSAGE THERAPY, INC.

 

By:______________________________

Name: /s/ Norman Cohn

Title:

 

__________________________

/s/ NORMAN COHN, Individually

   

